Filed 11/19/18                                                                Case 18-27258                                                                              Doc 1
q~~
                                                                                                                                           FILED
                                                                                                                                W1'iipi
      United States Bankruptcy Court for the:                                                                                             HOV 192018
      EASTERN DISTRICT OF CALIFORNIA, MODESTO DIVISION                                                                              /0
                                                                                                                               UNITED STATES
                                                                                                                                                BANKRUPTCY COURT
      Case number(ifknow              I   ',
                                                    ? -5"6                             Chapter you are filing under:

                                                                                       • Chapter 7

                                                                                       o Chapter 11
                                                                                       o Chapter 12
                                                                                       o Chapter 13                                o      Check if this an amended
                                                                                                                                          filing




      Official Form 101
    Voluntary Petition for Individuals Filing for Bankruptcy                                                                                                         12/17
    The bankruptcy forms use you and Debtor ito refer to a debtor filing alone. A married couple may file a bankruptcy case together—called a joint
    case—and in joint cases, these forms use you to ask for information from both debtors. For example, if a form asks, "Do you own a car," the answer
    would be yes if either debtor owns a car. When information is needed about the spouses separately, the form uses Debtor I and Debtor 2 to distinguish
    between them. In joint cases, one of the spouses must report information as Debtor land the other as Debtor 2. The same person must be Debtor I
                                                                                                                                                       in all
    of the forms.

    Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If more
    space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every
    question.



    I1          Identify Yourself


                                           About Debtor I                                                    About Debtor 2 (Spouse Only in a Joint Case)

      I. Your full name

          Write the name that is on        Lisa
          your government-issued           I-irst name                                                       First name
          picture identification (for
          example, your driver's           Ann
          license or passport).
                                           Middle name                                                       Middle name
          Bring your picture
          identification to your meeting Munoz                                                              _______________________________________________________
          with the trustee.              Last name and Suffix (Sr., Jr., II, III)                            Last name and Suffix (Sr., Jr., II, Ill)




          All other names you have
          used in the last 8 years
          Include your married or
          maiden names.



          Only the last 4 digits of
          your Social Security
          number or federal
                                           xxx-xx-2735
          Individual Taxpayer
          Identification number
          (ITIN)




    Official Form 101                                    Voluntary Petition for Individuals Filing for Bankruptcy                                               page 1
Filed 11/19/18                                                          Case 18-27258                                                                                    Doc 1

     Debtor 1   Munoz, Lisa Ann                                                                             Case numberr known)




                                    About Debtor 1:                                                About Debtor 2 (Spouse Only in aJoint Case):

         Any business names and
         Employer Identification   —
         NumDers (IN) you have • I have not used any business name or EIN5.                         0   I have not used any business name or EIN5.
         used in the last 8 years

         Include trade names and    Business name(s)                                               Business name(s)
         doing business as names

                                    EIN5                                                           EIN5




         Where you live                                                                            If Debtor 2 lives at a different address:

                                    1607 Nehemiah Dr
                                    Manteca, CA 95336-8528
                                    Number, Street, City, State & ZIP Code                         Number, Street, City, State & ZIP Code

                                    San Joaguin
                                    County                                                         County

                                    If your mailing address is different from the one              If Debtor 2's mailing address is different from yours, fill it in
                                    above, fill it in here. Note that the court will send any      here. Note that the court will send any notices to this mailing
                                    notices to you at this mailing address.                        address.




                                    Number, P.O. Box, Street, City, State & ZIP Code               Number, P.O. Box, Street, City, State & ZIP Code




    6. Why you are choosing         Check one:
        this district to file for                                                                  Check one:
        bankruptcy                  •      Over the last 180 days before filing this petition, I
                                           have lived in this district longer than in any other    0        Over the last 180 days before filing this petition, I have
                                           district.                                                        lived in this district longer than in any other district.

                                    0      I have another reason.                                  0        I have another reason.
                                           Explain. (See 28 U.S.C. § 1408.)                                 Explain. (See 28 U.S.C. § 1408.)




     Official Form 101                           Voluntary Petition for Individuals Filing for Bankruptcy                                                      page 2
Filed 11/19/18                                                              Case 18-27258                                                                                   Doc 1

     Debtor 1    Munoz, Lisa Ann                                                                                   Case number (if known)



    I.W         Tell the Court About Your Bankruptcy Case

     7. The chapter of the            Check one. (For a brief description of each, see Notice Required by 11 U. S.C. 342(b) for Individuals Filing for Bankruptcy (Form
                                                                                                                    §
          Bankruptcy Code you are     2010)). Also, go to the top of page 1 and check the appropriate box.
         choosing to file under
                                      • Chapter7

                                      o   Chapter 11

                                      o   Chapter 12

                                      o   Chapter 13



         How you will pay the fee     •         I will pay the entire fee when I file my petition. Please check with the clerk's office in your local court for more details
                                                about how you may pay. Typically, if you are paying the fee yourself, you may pay with cash, cashier's check, or money order.
                                                If your attorney is submitting your payment on your behalf, your attorney may pay with a credit card or check with a
                                                pre-printed address.
                                      o         I need to pay the fee in installments. If you choose this option, sign and attach the Application for Individuals to Pay The
                                                Fifing Fee in Installments (Official Form 1 03A).
                                      o         I request that my fee be waived (You may request this option only if you are filing for Chapter 7. By law, a judge may, but is
                                                not required to, waive your fee, and may do so only if your income is less than 150% of the official poverty line that applies to
                                                your family size and you are unable to pay the fee in installments). If you choose this option, you must fill out the Application
                                                to I-/ave the Chapter 7 FifingFee Waived (Official Form 103B) and file it with your petition.



         Have you filed for
         bankruptcy within the last
                                      • No
         8 years?                     Dyes.                                                                                                              -
                                                     District                                   When                              Case number
                                                     District                                   When                              Case number
                                                     District                                   When                              Case number



         Are any bankruptcy cases
         pending or being filed by
                                      • No
         a spouse who is not filing   0 Yes.
         this case with you, or by
         a business partner, or by
         an affiliate?
                                                     Debtor                                                                     Relationship to you
                                                     District                                   When                            Case number, if known
                                                     Debtor                                                                     Relationship to you
                                                     District                                   When                            Case number, if known



         Do you rent your             0   No.         Go to line 12.
         residence?
                                      • Yes.           Has your landlord obtained an eviction judgment against you?

                                                       •        No.Gotolinel2.

                                                       0        Yes. Fill out/nitial Statement About an Eviction Judgment Against You (Form 1 01A) and file it with this
                                                                bankruptcy petition.




     Official Form 101                                Voluntary Petition for Individuals Filing for Bankruptcy                                                       page 3
Filed 11/19/18                                                                Case 18-27258                                                                              Doc 1

     Debtor 1    Munoz, Lisa Ann                                                                                    Case number (if known)



    Ifli        Report About Any Businesses You Own as a Sole Proprietor

          Are you a sole proprietor
          of any full- or part-time       • jo.        Go to Part 4.
          business?

                                          0   Yes.     Name and location of business
          A sole proprietorship is a
          business you operate as an                   Name of business, if any
          individual, and is not a
          separate legal entity such as
          a corporation, partnership,
          or LLC.
          If you have more than one                    Number, Street, City, State & ZIP Code
          sole proprietorship, use a
          separate sheet and attach it
          to this petition.                            Check the appropriate box to describe your business;
                                                       o       Health Care Business (as defined in 11 U.S.C. § 101 (27A))

                                                       o       Single Asset Real Estate (as defined in 11 U.S.C. § 101 (51 B))

                                                       o       Stockbroker (as defined in 11 U.S.C. § 101 (53A))

                                                       o       Commodity Broker (as defined in 11 U.S.C. § 101(6))

                                                       o       None of the above

          Are you filing under       If you are filing under Chapter 11, the court must know whether you are a small business debtor so that it can set appropriate
          Chapter 11 of the          deadlines. If you indicate that you are a small business debtor, you must attach your most recent balance sheet, statement of
          Bankruptcy Code and are operations, cash-flow statement, and federal income tax return or if any of these documents do not exist, follow the procedure in 11
          you a small business       U.S.C. 1116(1)(B).
          debtor?
                                      • No           I am not filing under Chapter 11.
          For a definition of small
          business debtor, see 11
          U.S.C. § 101 (51                o
                                         No.         I am filing under Chapter 11, but I am NOT a small business debtor according to the definition in the Bankruptcy
                            D).                      Code.

                                          o Yes.       I am filing under Chapter 11 and I am a small business debtor according to the definition in the Bankruptcy Code.


    iTh         Report if You Own or Have Any Hazardous Property or Any Property That Needs Immediate Attention

          Do you own or have any • No
          property that poses or is
          alleged to pose a threat of 0 Yes.
          imminent and identifiable                  What is the hazard?
          hazard to public health or
          safety? Or do you own
          any property that needs                    If immediate attention is
          immediate attention?                       needed, why is it needed?

          For example, do you own
          perishable goods, or
          livestock that must be fed,                Where is the property?
          or a building that needs
          urgent repairs?
                                                                                   Number, Street, City, State & Zip Code




     Official Form 101                                Voluntary Petition for Individuals Filing for Bankruptcy                                                  page 4
Filed 11/19/18                                                              Case 18-27258                                                                                  Doc 1

     Debtor 1    Munoz, Lisa Ann                                                                              Case number(ir known)

     FiI.       Explain Your Efforts to Receive a Briefing About Credit Counseling

                                          About Debtor 1:                                                 About Debtor 2 (Spouse Only in a Joint Case)
     15. Tell the court whether           You must check one:                                             You must check one:
          you have received a             • I received a briefing from an approved credit
          briefing about credit
                                                                                                          0   I received a briefing from an approved credit
                                                counseling agency within the 180 days before I                counseling agency within the 180 days before I filed
          counseling.                           filed this bankruptcy petition, and I received a              this bankruptcy petition, and I received a certificate of
                                                certificate of completion.                                    completion.
          The law requires that you
          receive a briefing about            Attach a copy of the certificate and the payment plan,          Attach a copy of the certificate and the payment plan, if any,
          credit counseling before you        if any, that you developed with the agency.                     that you developed with the agency.
          file for bankruptcy. You
          must truthfully check one of    o   I received a briefing from an approved credit               0   I received a briefing from an approved credit
          the following choices. If you       counseling agency within the 180 days before I                  counseling agency within the 180 days before I filed
          cannot do so, you are not           filed this bankruptcy petition, but I do not have a             this bankruptcy petition, but I do not have a certificate
          eligible to file.                   certificate of completion.                                      of completion.

         If you file anway, the court         Within 14 days after you file this bankruptcy petition,         Within 14 days after you file this bankruptcy petition, you
         can dismiss your case, you           you MUST file a copy of the certificate and payment             MUST file a copy of the certificate and payment plan, if any.
         will lose whatever filing fee        plan, if any.
         you paid, and your creditors
         can begin collection             o   I certify that I asked for credit counseling                o   I certify that I asked for credit counseling services
         activities again.                    services from an approved agency, but was                       from an approved agency, but was unable to obtain
                                              unable to obtain those services during the 7                    those services during the 7 days after I made my
                                              days after I made my request, and exigent                       request, and exigent circumstances merit a 30-day
                                              circumstances merit a 30-day temporary waiver                   temporary waiver of the requirement.
                                              of the requirement.
                                                                                                              To ask for a 30-day temporary waiver of the requirement,
                                              To ask for a 30-day temporary waiver of the                     attach a separate sheet explaining what efforts you made to
                                              requirement, attach a separate sheet explaining what            obtain the briefing, why you were unable to obtain it before
                                              efforts you made to obtain the briefing, why you were           you filed for bankruptcy, and what exigent circumstances
                                              unable to obtain it before you filed for bankruptcy, and        required you to file this case.
                                              what exigent circumstances required you to file this
                                              case.                                                           Your case may be dismissed if the court is dissatisfied with
                                                                                                              your reasons for not receiving a briefing before you filed for
                                              Your case may be dismissed if the court is                      bankruptcy.
                                              aissatistiea with your reasons for not receiving a
                                              briefing before you filed for bankruptcy.                       If the court is satisfied with your reasons, you must still
                                              If the court is satisfied with your reasons, you must           receive a briefing within 30 days after you file. You must file
                                              still receive a briefing within 30 days after you file.         a certificate from the approved agency, along with a copy of
                                              You must file a certificate from the approved agency,           the payment plan you developed, if any. If you do not do so,
                                              along with a copy of the payment plan you developed,            your case may be dismissed.
                                              if any. If you do not do so, your case may be
                                              dismissed.                                                      Any extension of the 30-day deadline is granted only for
                                                                                                              cause and is limited to a maximum of 15 days.
                                              Any extension of the 30-day deadline is granted only
                                              for cause and is limited to a maximum of 15 days.
                                          0   I am not required to receive a briefing about               0   I am not required to receive a briefing about credit
                                              credit counseling because of:                                   counseling because of:

                                              o      Incapacity.                                              o    Incapacity.
                                                     I have a mental illness or a mental deficiency                I have a mental illness or a mental deficiency that
                                                     that makes me incapable of realizing or makinç                makes me incapable of realizing or making rational
                                                     rational decisions about finances.                            decisions about finances.

                                              o      Disability.                                              o    Disability.
                                                     My physical disability causes me to be unable                 My physical disability causes me to be unable to
                                                     to participate in a briefing in person, by phone,             participate in a briefing in person, by phone, or through
                                                     or through the internet, even after I reasonably              the internet, even after I reasonably tried to do so.
                                                     tried to do so.

                                              o      Active duty.                                             o    Active duty.
                                                     I am currently on active military duty in a                   I am currently on active military duty in a military
                                                     military combat zone.                                         combat zone.
                                              If you believe you are not required to receive a briefing       If you believe you are not required to receive a briefing about
                                              about credit counseling, you must file a motion for             credit counseling, you must file a motion for waiver of credit
                                              waiver credit counseling with the court.                        counseling with the court.




     Official Form 101                               Voluntary Petition for Individuals Filing for Bankruptcy                                                     page 5
Filed 11/19/18                                                             Case 18-27258                                                                                     Doc 1

     Debtor 1    Munoz, Lisa Ann                                                                                   Case number(if known)

    I1t         Answer These Questions for Reporting Purposes

     16. What kind of debts do          1 6a.      Are your debts primarily consumer debts? Consumer debts are defined in 11 U.S.C. 101(8) as "incurred by an
         you have?                                 individual primarily for a personal, family, or household purpose."
                                                   o No. Go to line 16b.
                                                   • Yes. Go to line 17.
                                                   Are your debts primarily business debts? Business debts are debts that you incurred to obtain money
                                                   for a business or investment or through the operation of the business or investment.
                                                   o No. Go to line 16c.
                                                   o Yes. Go to line 17.
                                                   State the type of debts you owe that are not consumer debts or business debts



         Are you filing under           0   No.    I am not filing under Chapter 7. Go to line 18.
         Chapter 7?

         Do you estimate that after
         any exempt property is
                                        • Yes.     I am filing under Chapter 7. Do you estimate that after any exempt property is excluded and administrative expenses are
                                                   paid that funds will be available to distribute to unsecured creditors?
         excluded and
         administrative expenses
         are paid that funds will be
                                                   • No
         available for distribution                0   Yes
         to unsecured creditors?

         How many Creditors do          0149                                              01,000-5,000                                 025,001-50,000
         you estimate that you
         owe                                50-99                                         0 5001-10,000                                0 50,001-100,000
                                        0   100-199                                       010,001-25,000                               0 More thanloo,000
                                        o   200-999

         How much do you
         estimate your assets to
                                        • $0- $50,000                                    0 $1,000,001 -$10 million                    0    $500,000,001 -$1 billion
                                        0   $50,001 -$100,000                            0                  -
                                                                                             $10,000,001 $50 million                  0    $1,000,000,001 -$10 billion
                                        o   $100,001 -$500,000                           0   $50,000,001 -$100 million                0    $10,000,000,001 -$50 billion
                                        o   $500,001 -$1 million                         0   $100,000,001 -$500 million               0    More than $50 billion

         How much do you
         estimate your liabilities to
                                        • $0 - $50,000                                   0 $1,000,001 -$10 million                    0    $500,000,001 -$1 billion
                                        0   $50,001 -$100,000                            0   $10,000,001 -$50 million                 0    $1,000,000,001 -$10 billion
                                        o   $100,001 -$500,000                           0   $50,000,001 -$100 million                0    $10,000,000,001 -$50 billion
                                        o   $500,001 -$1 million                         0   $100,000,001 -$500 million               0     More than $50 billion


                Sign Below

    For you                             I have examined this petition, and I declare under penalty of perjury that the information provided is true and correct.

                                        If I have chosen to file under Chapter 7, I am aware that I may proceed, if eligible, under Chapter 7, 11,12, or 13 of title 11, United
                                        States Code. I understand the relief available under each chapter, and I choose to proceed under Chapter 7.

                                        If no attorney represents me and I did not pay or agree to pay someone who is not an attorney to help me fill out this document, I
                                                                                                   §
                                        have obtained and read the notice required by 11 U.S.C. 342(b).

                                        I request relief in accordance with the chapter of title 11, United States Code, specified in this petition.

                                        I understand making a false statement, concealing property, or obtaining money or property by fraud in connection with a bankruptcy
                                        case can result in fines up to$250)D00,  i    risonm t for up to'20 years, or both. 18 U.S.C.      §
                                                                                                                                          152, 1341, 1519, and 3571.
                                        Is! Lisa Ann Munoz                                             '/

                                        Lisa Ann Munoz
                                                                   ["

                                                                   \-'
                                                                         "
                                                                               (Ar"\7jQJ)
                                                                                        ,                   Signature of Debtor 2
                                        Signature of Debtor 1

                                        Executed on      November 17, 2018                                  Executed on
                                                         MM/DD/YYYY                                                         MM/DD/YYYY




    Official Form 101                                 Voluntary Petition for Individuals Filing for Bankruptcy                                                     page 6
Filed 11/19/18                                                             Case 18-27258                                                                                Doc 1


        Debtor 1
                     F,rI N   ne   Middle Ne
                                                                                                          Case number (if koovn)_________________________________________
                                                          Lest Nente




        For your attorney, if you are          I, the attorney for the debtor(s) named in this petition, declare that I have informed the debtor(s) about eligibility
        represented by one                     to proceed under Chapter 7, 11, 12, or 13 of title 11, United States Code, and have explained the relief
                                               available under each chapter for which the person is eligible. I also certify that I have delivered to the debtor(s)
                                               the notice required by 11 U.S.C. § 342(b) and, in a case in which § 707(b)(4)(D) applies, certify that I have no
        If you are not represented
                                               knowledge after an inquiry that the information in the schedules filed with the petition is incorrect.
        by an attorney, you do not
        need to file this page.
                                               x                                                                   Date
                                                   Signature of Attorney for Debtor                                               MM    I    DD IYYYY




                                                          name


                                                   1-Irm name



                                                  Number street




                                                  City                                                            State           ZIP Code




                                                  Contact phone                                                   Email address




                                                  Bar number                                                      State




        Official Form 101                                Voluntary Petition for Individuals Filing for Bankruptcy                                       page 7
Filed 11/19/18                                                                 Case 18-27258                                                                   Doc 1


        Debtor 1
                     First Name   Mjddle Nne
                                                                                                           Case number
                                                             Lest Name



                                                                                        -                                       -                    ---
                                                                 ---

        For you if you are filing this              The law allows you, as an individual, to represent yourself in bankruptcy court, but you
        bankruptcy without an
                                                    should understand that many people find it extremely difficult to represent
        attorney
                                                    themselves successfully. Because bankruptcy has long-term financial and legal
                                                    consequences, you are strongly urged to hire a qualified attorney.
        If you are represented by
        an attorney, you do not                    To be successful, you must correctly file and handle your bankruptcy case. The rules are very
        need to file this page.                    technical, and a mistake or inaction may affect your rights. For example, your case may be
                                                   dismissed because you did not file a required document, pay a fee on time, attend a meeting or
                                                   hearing, or cooperate with the court, case trustee, U.S. trustee, bankruptcy administrator, or audit
                                                   firm if your case is selected for audit. If that happens, you could lose your right to file another
                                                   case, or you may lose protections, including the benefit of the automatic stay.

                                                   You must list all your property and debts in the schedules that you are required to file with the
                                                   court. Even if you plan to pay a particular debt outside of your bankruptcy, you must list that debt
                                                   in your schedules. If you do not list a debt, the debt may not be discharged. If you do not list
                                                   property or properiy claim it as exempt, you may not be able to keep the property. The judge can
                                                   also deny you a discharge of all your debts if you do something dishonest in your bankruptcy
                                                   case, such as destroying or hiding property, falsifying records, or lying. Individual bankruptcy
                                                   cases are randomly audited to determine if debtors have been accurate, truthful, and complete.
                                                   Bankruptcy fraud is a serious crime; you could be fined and imprisoned.

                                                   If you decide to file without an attorney, the court expects you to follow the rules as if you had
                                                   hired an attorney. The court will not treat you differently because you are filing for yourself. To be
                                                   successful, you must be familiar with the United States Bankruptcy Code, the Federal Rules of
                                                   Bankruptcy Procedure, and the local rules of the court in which your case is filed. You must also
                                                   be familiar with any state exemption laws that apply.


                                                   Are you aware that filing for bankruptcy is a serious action with long-term financial and legal
                                                   consequences?
                                                   DNo
                                                   U      Yes

                                                   Are you aware that bankruptcy fraud is a serious crime and that if your bankruptcy forms are
                                                   inaccurate or incomplete, you could be fined or imprisoned?
                                                   UN0
                                                   U      Yes

                                                   Did you pay or agree to pay someone who is not an attorney to help you fill out your bankruptcy forms?
                                                   UNo
                                                   U      Yes. Name of Person
                                                               Attach Bankruptcy Petition Preparer's Notice, Declaration, and Signature (Official Form 119).



                                                   By signing here, I acknowledge that I understand the risks involved in filing without an attorney. I
                                                   have read and understood this notice, and I am aware that filing a bankruptcy case without an
                                                   attorney may cause me to lose my rights or property if I do not propedy handle the case.


                                               x
                                                    Sigri{jr' 'ebtor 1                                             Signature of Debtor 2

                                                   Date                                                            Date
                                                                       MM/DD    /YYYY                                               MM/    DD/YYYY
                                                   Contact phone                                                   Contact phone

                                                   Cell phone                                                      Cell phone

                                                   Email address                                                   Email address


        Official Form 101                                   Voluntary Petition for Individuals Filing for Bankruptcy                                  page 8
Filed 11/19/18                                       Case 18-27258                                                                 Doc 1




                                                                Certificate Number: 02998-CAE-CC-03191 1032

                                                               I1IIIIII1II1IIIIliIIIIIIlIIIIt1IIIIlIIIIIIIII1IIlI1IIII1IIIMlIIII
                                                                                   02998-CAe-CC-03191 1032




                                     CERTIFICATE OF COUNSELING

                 I CERTIFY that on November 15, 2018, at 3:07 o'clock PM EST, Lisa Munoz
                 received from Consumer Education Services, Inc., DBA Start Fresh TodayfDBA
                 Affordable Bankruptcy Course, an agency approved pursuant to 11 U.S.C. § 111
                 to provide credit counseling in the Eastern District of California, an individual [or
                 group] briefing that complied with the provisions of 11 U.S.C. §§ 109(h) and 111.
                 A debt repayment plan was not prepared. If a debt repayment plan was prepared, a
                 copy of the debt repayment plan is attached to this certificate.
                 This counseling session was conducted by internet.




                 Date: November 15, 2018                         By:        is/Gloria Wright


                                                                 Name: Gloria Wright


                                                                 Title: Counselor




                 * Individuals who wish to file a bankruptcy case under title ii of the United States Bankruptcy
                 Code are required to file with the United States Bankruptcy Court a completed certificate of
                 counseling from the nonprofit budget and credit counseling agency that provided the individual
                 the counseling services and a copy of the debt repayment plan, if any, developed through the
                 credit counseling agency. See 11 U.S.C. §§ 109(h) and 521(b).
Filed 11/19/18                                                                             Case 18-27258                                                                                                                   Doc 1



        Debtor 1                    Lisa Ann Munoz
                                    First Name                           Middle Name                                Last Name
        Debtor 2
        (Spouse if, filing)        First Name                            Middle Name                               Last Name

        United States Bankruptcy Court for the:                   EASTERN DISTRICT OF CALIFORNIA, MODESTO DIVISION

        Case number
        (if known)
                                                                                                                                                                                         o    Check if this is an
                                                                                                                                                                                              amended filing



       Official Form 106Sum
       Summary of Your Assets and Liabilities and Certain Statistical Information                                                                                                                   12/15
       Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
       information. Fill out all of your schedules first; then complete the information on this form. If you are filing amended schedules after you file
       your original forms, you must fill out a new Summary and check the box at the top of this page.

       U1i             Summarize Your Assets

                                                                                                                                                                                             Your assets
                                                                                                                                                                                             Value at what you own

        1.     Schedule A/B: Property (Official Form 1 O6NB)
               la. Copy line 55, Total real estate, from Schedule A/B ................................................................................................                       $                      0.00

               lb. Copy line 62, Total personal property, from Schedule A/B .....................................................................................                            $              20,585.10
               ic. Copy line 63, Total of all property on Schedule A/B                 ...............................................................................................       $              20,585.10
       ITht            Summarize Your Liabilities

                                                                                                                                                                                             Your liabilities
                                                                                                                                                                                             Amount you ovje

        2.     ScheduleD: Creditors Who Have Claims Secured by Property (Official Form 106D)
               2a. Copy the total you listed in Column A 44 mount of claim, at the bottom of the last page of Part 1 of Schedule D...                                                        $              15,836.00

        3.     Schedule ElF: Creditors Who Have Unsecured C/aims (Official Form 1 06E/F)
                  Copy the total claims from Part 1 (priority unsecured claims) from line 6e tMchedule ElF. ................................                                                 $                      0.00

                     Copy the total claims from Part 2 (nonpriority unsecured claims) from line 6j tchedu!e ElF. ...........................                                                 $              24,971.53


                                                                                                                                                         Your total liabilities          $               40,807.53

       I1W             Summarize Your Income and Expenses

        4.     Schedule I: Your /ncome(Official Form 1061)
               Copy your combined monthly income from line 12 oSchedule /................................................................................                                    $                  2,483.97

        5.     Schedule J: Your Expenses (Official Form 1 06J)
               Copy your monthly expenses from line 22c of Schedule J ..........................................................................                                             $                  3,671.00

       ITl             Answer These Questions for Administrative and Statistical Records

               Are you filing for bankruptcy under Chapters 7, 11, or 13?
               0       No. You have nothing to report on this part of the form. Check this box and submit this form to the court with your other schedules.

               U       Yes
               What kind of debt do you have?

               • Your debts are primarily consumer debts. Consumer debts are those "incurred by an individual primarily for a personal, family, or household
                   purpose." 11 U.S.C. § 101(8). Fill out lines 8-9g for statistical purposes. 28 U.S.0 159.

               o      Your debts are not primarily consumer debts. You have nothing to report on this part of the form. Check this box and submit this form to the
                      court with your other schedules.

        Official Form 1 O6Sum                    Summary of Your Assets and Liabilities and Certain Statistical Information                                                                        page 1 of 2
       Software Copyright (C) 2018 CINGroup - www.cincompass.com
Filed 11/19/18                                                              Case 18-27258                                                                     Doc 1

        Debtor 1      Munoz, Lisa Ann                                                                Case number (if known)

              From the Statement of Your Current Monthly Income: Copy your total current monthly income from Official Form
              122A-1 Line 11;OR, Form 122B Line 11;OR, Form 122C-1 Line 14.                                                                $   3,785.40


              Copy the following special categories of claims from Part 4, line 6 of Schedule ElF:

                                                                                                                 Total cla irn
              From Part 4 on Schedule ElF, copy the followitig:

                   Domestic support obligations (Copy line 6a.)                                                   $                 0.00

                   Taxes and certain other debts you owe the gornment. (Copy line 6b.)                            $                 0.00

                   Claims for death or personal injury while you were intoxicated. (Copy line 6c.)                $                 0.00

                   Student loans. (Copy line 6f.)                                                                 $                 0.00

                   Obligations arising out of a separation agreement or divorce that you did not report as
                   priority claims. (Copy line 6g.)                                                               $                 0.00

                  Debts to pension or profit-sharing plans, and other similar debts. (Copy line 6h.)             +$                 0.00


                   Total. Add lines 9a through 9f.                                                           $                   0.00




       Official Form 1 O6Sum                           Summary of Your Assets and Liabilities and Certain Statistical Information               page 2 of 2
       Software Copyright (C) 2018 CiNGroup - www.cincompass.com
Filed 11/19/18                                                                         Case 18-27258                                                                                  Doc 1



        Debtor 1                       Lisa Ann Munoz
                                       First Name                      Middle Name                   Last Name
        Debtor 2
        (Spouse, if fiing)             First Name                      Middle Name                   Last Name

        United States Bankruptcy Court for the: EASTERN DISTRICT OF CALIFORNIA, MODESTO DIVISION

        Case number
                                                                                                                                                          o    Check if this is an
                                                                                                                                                               amended filing



       Official Form I06AIB
       Schedule A/B: Property                                                                                                                                            12/15
       In each category, separately list and describe items. List an asset only once. If an asset fits in more than one category, list the asset in the category where you
       think it fits best. Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
       information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known).
       Answer every question.

       •n            Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest In

       1. Do you own or have any legal or equitable interest in any residence, building, land, or similar property?


          • No. Go to Part 2.

          o Yes. Where is the property?
       UTiI'.        Describe Your Vehicles


       Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? Include any vehicles you own that
       someone else drives. If you lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases.

       3. Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

          o No
          • Yes


         3.1     Make:                                                   Who has an interest in the property? Check one          Do not deduct secured claims or exemptions. Put
                                                                                                                                 the amount of any secured claims on Schedule 0:
                 Model:                                                  • Debtor 1 only                                         Creditors Who Have Claims Secured by Property.
                 Year:                                                   o Debtor 2 Only                                         Current value of the      Current value of the
                 Approximate mileage:                                    o Debtor 1 and Debtor 2 Only                            entire property?          portion you own?
                 Other information:                                      o At least one of the debtors and another
                I 2015 Kia Optima
                [k miles                                                 o Check if this is community property                           $11,500.00                 $11,500.00
                                                                             (see instructions)



       4. Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
          Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories

                No
          o Yes

        5 Add the dollar value of the portion you own for all of your entries from Part 2, including any entries for pages
           you have attached for Part 2. Write that number here ............................................................................. ..   .             $11,500.00

       •fl! Describe Your Personal and Household Items
        Do you own or have any legal or.equitable interest in any of the following. items?                                                              Current value of the
                                                                                                                                                        portion you own?
                                                                                                                                                        Do not deduct secured
                                                                                                                                                        claims or exemptions.
       6. Household goods and furnishings
          Examples: Major appliances, furniture, linens, china, kitchenware
            o
            No
       Official Form 106NB                                                           Schedule A/B: Property                                                                  page 1
       Software Copyright    (C)   2018 CiNGroup -www.cincompass.com
Filed 11/19/18                                                             Case 18-27258                                                                                      Doc 1

        Debtor 1        Munoz, Lisa Ann                                                                          Case number (if known)

           U   Yes. Describe .....
                                               Bedroom set, dining room table with 6 chairs, book case , end
                                               table , outdoor BBQ and patio set.                                                                             $1,200.00


           Electronics
           Examples: Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners; music collections; electronic devices
                       including cell phones, cameras, media players, games
              No
           • Yes. Describe ....
                                              I personal cell phone, computer and printer T.V.s                                 I                                $800.00

                                              I washer and dryer                                                                I                                $150.00


           Collectibles of value
           Examples: Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects; stamp, coin, or baseball card collections; other
                       collections, memorabilia, collectibles
           • No
           o Yes. Describe           ....




           Equipment for sports and hobbies
           Examples: Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis; canoes and kayaks; carpentry tools; musical
                     instruments
               No
           o Yes. Describe           .....




            Firearms
             Examples: Pistols, rifles, shotguns, ammunition, and related equipment
               No
           o Yes. Describe           .....




            Clothes
             Examples: Everyday clothes, furs, leather coats, designer wear, shoes, accessories
               No
           • Yes. Describe .....
                                              I Clothes                                                                         I                                $200.00


            Jewelry
             Examples: Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems, gold, silver
               No
           • Yes. Describe .....
                                               costume jewelry                                                                                                  $200.00


            Non-farm animals
            Examples: Dogs, cats, birds, horses
           •No
           o Yes. Describe           ....




            Any other personal and household items you did not already list, including any health aids you did not list
           •No
           o Yes. Give specific information

              Add the dollar value of all of your entries from Part 3, including any entries for pages you have attached for
              Part 3. Write that number here                                                                                                              $2,550.00


                  Describe Your Financial Assets
        Do you own or have any legal or equitable interest in any of the following?                                                             Current value of the
                                                                                                                                                portion you own?
                                                                                                                                                Do not deduct secured
                                                                                                                                                claims or exemptions.
       Official Form 106NB                                              Schedule A/B: Property                                                                       page 2
       Software Copyright   (C)   2018 CiNGroup - wwwcincompasscom
Filed 11/19/18                                                                                         Case 18-27258                                                          Doc 1

        Debtor 1          Munoz, Lisa Ann                                                                                                  Case number (if known)


            Cash
             Examples: Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your petition
               No
           • Yes ................................................................................................................
                                                                                                                                              cash in purse          $5.00

            Deposits of money
             Examples: Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions, brokerage houses, and other similar
                                  institutions. If you have multiple accounts with the same institution, list each.
           0   No
           • Yes                                                                                          Institution name:



                                                      17.1.       Checking Account Wells Fargo Bank                                                                 $17.01



                                                      17.2.       Checking Account US Bank                                                                          $13.09


            Bonds, mutual funds, or publicly traded stocks
            Examples: Bond funds, investment accounts with brokerage firms, money market accounts
               No
           o Yes                                                Institution or issuer name:

            Non-publicly traded stock and interests in incorporated and unincorporated businesses, including an interest in an LLC, partnership, and
            joint venture
           •No
           o Yes. Give specific information about them                           ...................


                                                          Name of entity:                                                                  % of ownership:

            Government and corporate bonds and other negotiable and non-negotiable instruments
            Negotiable instruments include personal checks, cashiers' checks, promissory notes, and money orders.
            Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.
           • No
           o Yes. Give specific information about them
                                                          Issuer name:

            Retirement or pension accounts
            Examples: Interests in IRA, ERISA, Keogh, 401(k), 403(b), thrift savings accounts, or other pension or profit-sharing plans
           •No
           o Yes. List each account separately.
                                                      Type of account:                                   Institution name:

            Security deposits and prepayments
            Your share of all unused deposits you have made so that you may continue service or use from a company
             Examples: Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications companies, or others
           • No
           0   Yes ......................                                                                Institution name or individual:

            Annuities (A contract for a periodic payment of money to you, either for life or for a number of years)
           •No
           o Yes                              Issuer name and description.

           Interests in an education IRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
           26 U.S.C. §§ 530(b)(1), 529A(b), and 529(b)(1).
           •No
           0   Yes .............              Institution name and description. Separately file the records of any interests.1 1 U.S.C. § 521(c):

            Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or powers exercisable for your benefit
               No
           0   Yes. Give specific information about them...



       Official Form 106AJB                                                                        Schedule NB: Property                                             page 3
       Software Copyright   (C)   2018 CiNGroup - www.cincompass.com
Filed 11/19/18                                                                            Case 18-27258                                                                                               Doc 1

        Debtor 1         Munoz, Lisa Ann                                                                                                Case number(if known)

            Patents, copyrights, trademarks, trade secrets, and other intellectual property
            Examples: Internet domain names, websites, proceeds from royalties and licensing agreements
                No
           o Yes. Give specific information about them...
            Licenses, franchises, and other general intangibles
            Examples: Building permits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses
                No
           o Yes. Give specific information about them...
        Money or property owed to you?                                                                                                                                    Current value of the
                                                                                                                                                                          portion you own?
                                                                                                                                                                          Do not deduct secured
                                                                                                                                                                          claims or exemptions.

            Tax refunds owed to you
           •No
           0    Yes. Give specific information about them, including whether you already filed the returns and the tax years



            Family support
             Examples: Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement
              No
           • Yes. Give specific information ......


                                                                    outstanding child support arrears
                                                                                                                                              Support                                  $6,500.00


            Other amounts someone owes you
            Examples: Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers' compensation, Social Security benefits;
                      unpaid loans you made to someone else
                No
           o Yes. Give specific information..
            Interests in insurance policies
             Examples: Health, disability, or life insurance; health savings account (HSA); credit, homeowner's, or renter's insurance
           • No
           o Yes. Name the insurance company of each policy and list its value.
                                                    Company name:                                                           Beneficiary:                                   Surrender or refund
                                                                                                                                                                           value:

            Any interest in property that is due you from someone who has died
             If you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently entitled to receive property because someone has
            died.
           • No
           o Yes. Give specific information..
            Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
            Examples: Accidents, employment disputes, insurance claims, or rights to sue
           •No
           o Yes. Describe each claim             ........




            Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights to set off claims
           • No
           o Yes. Describe each claim
            Any financial assets you did not already list
           • No
           0   Yes. Give specific information..


               Add the dollar value of all of your entries from Part 4, including any entries for pages you have attached for
               Part 4. Write that number here .....................................................................................................................   .            $ 6,535.10

       Official Form 1 O6NB                                                           Schedule A/B: Property                                                                                 page 4
       Software Copyright   (C)   2018 CiNGroup -www.cincompass.com
Filed 11/19/18                                                                                   Case 18-27258                                                                   Doc 1

        Debtor 1        Munoz, Lisa Ann                                                                                              Case number(if known)

       UFTL        Describe Any Business-Related Property You Own or Have an Interest In. List any real estate in Part 1.

       37. Do you own or have any legal or equitable interest in any business-related property?
          • No. Go to Part 6.
          o Yes. Go to line 38.

                  Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an Interest In.
                  If you own or have an interest in farmland, list it in Part 1.

       46. Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?
              • No. Go to Part 7.
              o Yes. Go to line 47.
       UFTh             Describe All Property You Own or Have an Interest in That You Did Not List Above

              Do you have other property of any kind you did not already list?
              Examples: Season tickets, country club membership
           •No
           o Yes. Give specific information          .........




               Add the dollar value of all of your entries from Part 7. Write that number here                       ....................................

                                                                                                                                                             I        $0.00

       UIl;           List the Totals of Each Part of this Form

               Part 1: Total real estate, line 2           .......................................
                                                                                                                                                                        $0.00
               Part 2: Total vehicles, line 5                                                                 $11,500.00
               Part 3: Total personal and household items, line 15                                             $2,550.00
               Part 4: Total financial assets, line 36                                                         $6,535.10
               Part 5: Total business-related property, line 45                                                    $0.00
               Part 6: Total farm- and fishing-related property, line 52                                           $0.00
               Part 7: Total other property not listed, line 54                                       +            $0.00
               Total personal property. Add lines 56 through 61                                               $20,585.10          Copy personal property total      $20,585.10

               Total of all property on Schedule A/B. Add line 55 + line 62                                                                                      $20,585.10




       Official Form 106NB                                                                   Schedule NB: Property                                                       page 5
       Software Copyright   (C)   2018 CiNGroup -www.cincompass.com
Filed 11/19/18                                                                    Case 18-27258                                                                                Doc 1



        Debtor 1                    Lisa Ann Munoz
                                    First Name                     Middle Name                 Last Name

        Debtor 2
        (Spouse if. filing)         First Name                     Middle Name                 Last Name


        United States Bankruptcy Court for the:             EASTERN DISTRICT OF CALIFORNIA, MODESTO DIVISION

        Case number
        (if known)
                                                                                                                                           0    Check if this is an
                                                                                                                                                amended filing


       Official Form I 06C
       Schedule C: The Property You Claim as Exempt                                                                                                                   4/16

       Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. Using the
       property you listed on Schedule AIB: Properiy(Official Form 1 06A/B) as your source, list the property that you claim as exempt. If more space is needed, fill
       out and attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages, write your name and case number (if
       known).

       For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so is to state a
       specific dollar amount as exempt. Alternatively, you may claim the full fair market value of the property being exempted up to the amount of any
       applicable statutory limit Some exemptions—such as those for health aids, rights to receive certain benefits, and tax.exempt retirement
       funds—may be unlimited in dollar amount However, if you claim an exemption of 100% of fair market value under a law that limits the exemption
       to a particular dollar amount and the value of the property is determined to exceed that amount, your exemption would be limited to the
       applicable statutory amount

       I1               Identify the Property You Claim as Exempt

             Which set of exemptions are you claiming? Check one only, even if your spouse is filing with you.

             • You are claiming state and federal nonbankruptcy exemptions. 11 U.S.C. § 522(b)(3)

             o You are claiming federal exemptions. 11 U.S.C.            § 522(b)(2)

             For any property you list on Schedule A/B that you claim as exempt, fill in the information below.

             Brief description of the property and line on           Current valueof the   Amount of the exemption you claim        Specific laws that allow exemption
             Schedule A/B that lists this property                   portion you own
                                                                     Copy the value from   Check only one box for each exemption.
                                                                     Schedule A/B

             Bedroom set, dining room table with                                                                                            § 704.020
                                                                             $1,200.00     •                          $1,200.00 CCCP
             6 chairs, book case, end table,
             outdoor BBQ and patio set.                                                          100% of fair market value, up to
             Line from Schedule Ala.         6.1                                                 any applicable statutory limit


             personal cell phone, computer and                                   $800.00 •                                                  § 704.020
                                                                                                                        $800.00 CCCP
             printer @ T.V.s
             Line from Schedule A/a 7.1                                                    0     100% of fair market value, up to
                                                                                                 any applicable statutory limit


             Clothes                                                                                                                CCCP    § 704.020
             Line from Schedule Ai           11.1
                                                                                 $200.00   •                            $200.00
                                                                                           0     100% of fair market value, up to
                                                                                                 any applicable statutory limit


             costume jewelry                                                     $200.00 U                                                  § 704.040
                                                                                                                        $200.00 CCCP
             Line from Schedule Ala.         12.1
                                                                                           0     100% of fair market value, up to
                                                                                                 any applicable statutory limit


        3.   Are you claiming a homestead exemption of more than $160,375?
             (Subject to adjustment on 4/01/19 and every 3 years after that for cases filed on or after the date of adjustment.)
             UN0

             o       Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?
                     o        No
                     o        Yes
       Official Form 1 06C                                   Schedule C: The Property You Claim as Exempt                                                        page 1 of 2
       Software Copyright (c) 2018 CINGroup - www.cincompass.com
Filed 11/19/18                                                            Case 18-27258                                 Doc 1




       Official Form 106C                                  Schedule C: The Property You Claim as Exempt   page 2 of 2
       Software Copynght (C) 2018 CiNGroup -www.cincompass.com
Filed 11/19/18                                                                     Case 18-27258                                                                                             Doc 1



        Debtor 1                   Lisa Ann Munoz
                                   First Name                       Middle Name                      Last Name
        Debtor 2
        (Spouse if, filing)        First Name                       Middle Name                     Last Name

        United States Bankruptcy Court for the:              EASTERN DISTRICT OF CALIFORNIA, MODESTO DIVISION

        Case number
        (if known)
                                                                                                                                                     0    Check if this   is   an
                                                                                                                                                          amended filing


       Official Form 106D
       Schedule D: Creditors Who Have Claims Secured by Property                                                                                                               12/15
       Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If more space is
       needed, copy the Additional Page, fill it out, number the entries, and attach it to this form. On the top of any additional pages, write your name and case number (if
       known).
         Do any creditors have claims secured by your property?
             o No. Check this box and submit this form to the court with your other schedules. You have nothing else to report on this form.
             • Yes. Fill in all of the information below.

       I1               List All Secured Claims
                                                                                                                   Column A               Column B                 Column C
           List all secured claims. If a credttor has more than one secured claim, list the creditor separately
        for each claim. If more than one creditor has a particular claim, list the other creditors in Part 2. As   Amount of claim        Value of collateral      Unsecured
        much as possible, list the claims in alphabetical order according to the creditor 's name.                 Do not deduct the      that Supports this       portion
                                                                                                                   value of collateral,   claim -                  if any


       EJ       Americredit/Gm
                Financial
                Creditor's Name
                                                         Describe the property that secures the claim:
                                                         2015 Kia Optima 77k miles
                                                                                                                       $15,236.00                 $11,500.00              $3,736.00


                Attn: Bankruptcy
                                                         As of the date you file, the claim is: Check all that
                P0 Box 183853                            apply.
                Arlington, TX 76096-3853                  o Contingent
                Number, Street, City. State & Zip code    o Unliquidated
                                                          o Disputed
        Who owes the debt? Check one.                    Nature of lien. Check all that apply.

        • Debtor 1 only                                   0 An agreement you made (such as mortgage or secured
                                                              car loan)
        o Debtor 2 only
        o Debtor 1 and Debtor 2 only                      o Statutory lien (such as tax lien, mechanic's lien)
        o At least one of the debtors and another         o Judgment lien from a lawsuit
        o Check if this claim relates to a                o Other (including a right to offset)
             community debt

        Date debt was incurred          2016-02                    Last 4 digits of account number       9710


       E] Sears                                          Describe the property that secures the claim:                     $600.00            '      $150.00


                                                         r
                                                                                                                                                                               $450.00
          Creditor's Name
                                                             sher and dryer

                                                         As of the date you file, the claim is: Check all that
                333 Beverly Rd                           apply.
                Hoffman, IL 62250                         o Contingent
                Number, Street, City. State & Zip Code    o Unliquidated
                                                          o Disputed
        Who owes the debt? Check one.                    Nature of lien. Check all that apply.

        • Debtor 1 only                                   o An agreement you made (such as mortgage or secured
                                                              car loan)
        o Debtor 2 only
        o Debtor 1 and Debtor 2 only                     o Statutory lien (such as tax lien, mechanic's lien)
        o At least one of the debtors and another        o Judgment lien from a lawsuit
        o Check if this claim relates to a               o Other (including a right to offset)
             community debt

        Date debt was incurred                                     Last 4 digits of account number


       Official Form 106D                                Schedule D: Creditors Who Have Claims Secured by Property                                                             page 1 of 2
       Software Copyright (c) 2018 CINGroup - www.cincompass.com
Filed 11/19/18                                                                 Case 18-27258                                                                                      Doc 1


        Debtor 1    Lisa Ann Munoz                                                                         Case number f know)
                    First Name                Middle Name                    Last Name




                                                                                                              L                           I
        Add the dollar value of your entries in Column A on this page. Write that number here:                            $15,836.00
        If this is the last page of your form, add the dollar value totals from all pages.
        Write that number here:                                                                                           $15,836.00

        •.         List Others to Be Notified for a Debt That You Already Listed

        Use this page only if you have others to be notified about your bankruptcy for a debt that you already listed in Part 1. For example, if a collection agency is
        trying to collect from you for a debt you owe to someone else, list the creditor in Part 1, and then list the collection agency here. Similarly, if you have more
        than one creditor for any of the debts that you listed in Part 1, list the additional creditors here. If you do not have additional persons to be notified for any
        debts in Part 1, do not fill out or submit this page.


               Name, Number, Street, City, State & Zip Code
                                                                                                   On which line in Part I did you enter the creditor?   2.1
               Gm Financial
               P0 Box 181145                                                                       Last 4 digits of account number    9710
               Arlington, TX 76096-1145




       Official Form 1060                 Additional Page ofSchedule 0: Creditors Who Have Claims Secured by Property                                                page 2 of2
       Soitwam Copyright (C) 2018 CiNGroup - www.cincompass.com
Filed 11/19/18                                                                             Case 18-27258                                                                                             Doc 1



           Debtor 1                        Lisa Ann Munoz
                                           First Name                       Middle Name                         Last Name
           Debtor 2
           (Spouse if, filing)             First Name                       Middle Name                         Last Name

           United States Bankruptcy Court for the:                   EASTERN DISTRICT OF CALIFORNIA, MODESTO Dl VISION

           Case number
           (if known)
                                                                                                                                                               0      Check if this is an
                                                                                                                                                                      amended filing


       Official Form 1 O6EIF
       Schedule ElF: Creditors Who Have Unsecured Claims                                                                                                                        12/15
       Be as complete and accurate as possible. Use Part I for creditors with PRIORITY claims and Part 2 for creditors with NONPRIORITY claims. List the other party to
       any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Property (Official Form I06AIB) and on
       Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G). Do not include any creditors with partially secured claims that are listed in Schedule
       D: Creditors Who Have Claims Secured by Property. If more space is needed, copy the Part you need, fill it out, number the entries in the boxes on the left. Attach
       the Continuation Page to this page. If you have no information to report in a Part, do not file that Part. On the top of any additional pages, write your name and
       case number (if known).

       I                   List All of Your PRIORITY Unsecured Claims
        1. Do any creditors have priority unsecured claims against you?

                • No. Go to Part 2.

                o Yes.
       I1i                 List All of Your NONPRIORITY Unsecured Claims
                Do any creditors have nonpriority unsecured claims against you?

                o No. You have nothing to report in this part. Submit this form to the court with your other schedules.
                • Yes.

                List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim. If a creditor has more than one nonpriority
                unsecured claim, list the creditor separately for each claim. For each daim listed, identify what type of claim i t is. Do not list claims already included in Part 1. If more
                than one creditor holds a particular claim, list the other creditors in Part 3.lf you have more than three nonpriority unsecured claims fill out the Continuation Page of Part
                2.
                                                                                                                                                                        Total claim

       Eli             Capital One Bank
                       Nonpriority Creditor's Name
                                                                                    Last 4 digits of account number                                                                $4,783.64
                                                                                    When was the debt incurred?
                       16130 Ventura Blvd Ste 620
                       Encino, CA 91436-2542
                       Number Street City State ZIp Code                            As of the date you file, the claim is: Check all that apply
                      Who incurred the debt? Check one.

                       • Debtor 1 only                                              o Contingent
                       o Debtor 2 only                                              o Unliquidated
                       o Debtor I and Debtor 2 only                                 o Disputed
                       o At least one of the debtors and another                    Type of NONPRIORITY unsecured claim:

                       o Check if this claim is fora community                      o Student loans
                      debt                                                          o Obligations arising out of a separation agreement or divorce that you did not
                      Is the claim subject to offset?                               report as priority claims
                       •No                                                          o Debts to pension or profit-sharing plans, and other similar debts
                       o Yes                                                        • Other. Specify




       Official Form 106 ElF                                           Schedule E/F: Creditors Who Have Unsecured Claims                                                               Page 1 of 7
       Software Copyright        (C)   2018 CINGroup - www.cincompass.com                                                     G201 15
Filed 11/19/18                                                                     Case 18-27258                                                                            Doc 1

        Debtor 1       Munoz, Lisa Ann                                                                            Case number f know)


                   Debt Recovery Solutions, LLC.                            Last 4 digits of account number
                                                                                                                                                              $411.96
                   Nonprionty Creditors Name
                                                                            When was the debt incurred?
                   P0 Box 1259
                   Oaks, PA 19456-1 259
                   Number Street City State Zip Code                        As of the date you file, the claim is: Check all that apply
                  Who incurred the debt? Check one.

                   • Debtor 1 only                                          o Contingent
                   o Debtor 2 only                                          o Unliquidated
                   o Debtor 1 and Debtor 2 only                             o Disputed
                   o At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

                   o Check if this claim is for a community                 o Student loans
                  debt                                                      o Obligations arising out of a separation agreement or divorce that you did not
                  Is the claim subject to offset?                           report as priority claims

                   •No                                                      o Debts to pension or profit-sharing plans, and other similar debts
                   o Yes                                                    • Other. Specify



                  Doctors Hospital Of Manteca                               Last 4 digits of account number        8292                                         $0.00
                  Nonpriority Creditors Name
                                                                            When was the debt incurred?
                  Box 830913
                  Birmingham, AL 35283-0913
                  Number Street City State ZIp Code                         As of the date you file, the claim is: Check all that apply
                  Who incurred the debt? Check one.

                  • Debtor 1 only                                           o Contingent
                  o Debtor 2 only                                           o Unliquidated
                  o Debtor 1 and Debtor 2 only                              o Disputed
                  o At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

                   o Check if this claim is for a community                 o Student loans
                  debt                                                      o Obligations arising out of a separation agreement or divorce that you did not
                  Is the claim subject to offset?                           report as priority claims

                       No                                                   o Debts to pension or profit-sharing plans, and other similar debts
                   o Yes                                                    • Other. Specify



                  Ge Capital Retail Bank                                    Last 4 digits of account number                                                   $627.11
                  Nonpriority Creditors Name
                                                                            When was the debt incurred?
                  P0 Box 960061
                  Orlando, FL 32896-0061
                  Number Street City State ZIp Code                         As of the date you file, the claim is: Check all that apply
                  Who incurred the debt? Check one.

                   • Debtor 1 only                                          o Contingent
                   o Debtor 2 only                                          o Unliquidated
                   o Debtor 1 and Debtor 2 only                             o Disputed
                   o At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

                   o Check if this claim is for a community                 o Student loans
                  debt                                                      o Obligations arising out of a separation agreement or divorce that you did not
                  Is the claim subject to offset?                           report as priority claims

                       No                                                   0   Debts to pension or profit-sharing plans, and other similar debts

                   o Yes                                                    • Other. Specify




       Official Form 106 ElF                                      Schedule ElF: Creditors Who Have Unsecured Claims                                           Page 2 of 7
       Software Copyright   (C)   2018 CiNGroup - www.cincompass.com
Filed 11/19/18                                                                     Case 18-27258                                                                               Doc 1

        Debtor 1     MunoZ, Lisa Ann                                                                              Case number f know)


                  Grant &Weber                                               Last 4 digits of account number
                                                                                                                                                                 $991.95
                   Nonpriority Creditors Name
                  Dept 745                                                  When was the debt incurred?
                  P0 Box 4115
                  Concord, CA 94524-4115
                   Number Street City State Zip Code                        As of the date you file, the claim is: Check all that apply
                  Who incurred the debt? Check one.

                   • Debtor 1 only                                           o Contingent
                   o Debtor 2 only                                           o Unliquidated
                   o Debtor 1 and Debtor 2 only                              o Disputed
                   o At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

                   o Check if this claim is fora community                   o Student loans
                  debt                                                       o Obligations arising out of a separation agreement or divorce that you did not
                  Is the claim subject to offset?                           report as priority claims

                  UNo                                                        o Debts to pension or profit-sharing plans, and other similar debts
                  o Yes                                                      • Other. Specify



                  KeybankNA                                                 Last 4 digits of account number        2953                                        $3,703.00
                  Nonpriority Creditor's Name
                  Key Bank; Attention: Recovery                             When was the debt incurred?            2006-03
                  Payment Pr
                  4910 Tiedeman Rd
                  Brooklyn, OH 44144-2338
                  Number Street City State Zip Code                         As of the date you file, the claim is: Check all that apply
                  Who incurred the debt? Check one.

                  • Debtor 1 only                                           o Contingent
                  o Debtor 2 only                                           o Unliquidated
                  o Debtor 1 and Debtor 2 only                              o Disputed
                  o At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

                  o Check if this claim is for a community                  o Student loans
                  debt                                                      o Obligations arising out of a separation agreement or divorce that you did not
                  Is the claim subject to offset?                           report as priority claims

                  •No                                                       o Debts to pension or profit-sharing plans, and other similar debts
                  o Yes                                                     • Other. Specify      Mortgage account


                  Kohis Payment Center                                      Last 4 digits of account number                                                    $3,500.00
                  Nonpriority Creditor's Name
                                                                            When was the debt incurred?
                  P0 Box 2983
                  Milwaukee, WI 53201 -2983
                  Number Street City State Zip Code                         As of the date you file, the claim is: Check all that apply
                  Who incurred the debt? Check one.

                  • Debtor 1 only                                           o Contingent
                  o Debtor 2 only                                           o Unliquidated
                  o Debtor 1 and Debtor 2 only                              o Disputed
                  o At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

                  o Check if this claim is for a community                  o Student loans
                  debt                                                      o Obligations arising out of a separation agreement or divorce that you did not
                  Is the claim subject to offset?                           report as priority claims

                      No                                                    o Debts to pension or profit-sharing plans, and other similar debts
                  o Yes                                                     • Other. Specify




       Official Form 106 ElF                                      Schedule ElF: Creditors Who Have Unsecured Claims                                              Page 3 of 7
       Software Copyright   (C)   2018 CiNGroup - www.cincompass.com
Filed 11/19/18                                                                     Case 18-27258                                                                          Doc 1

        Debtor 1       Munoz, Lisa Ann                                                                            Case number f know)


                   NCI Financial Systems, INC.                              Last 4 digits of account number                                                   $1,037.00
                   Nonpriority Creditor's Name
                                                                            When was the debt incurred?
                  8950 Ca Center Dr
                  Sacramento, CA 94203-3259
                   Number Street City State Zip Code                        As of the date you file, the claim is: Check all that apply
                  Who incurred the debt? Check one.

                   •   Debtor 1 only                                        0   Contingent
                   o Debtor 2 only                                          0   Unliquidated
                   o Debtor 1 and Debtor 2 only                             0   Disputed
                   o At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

                   o Check if this claim is for a community                 0 Student loans
                  debt                                                      0 Obligations arising out of a separation agreement or divorce that you did not
                  Is the claim subject to offset?                           report as priority claims

                   •   No                                                   0   Debts to pension or profit-sharing plans, and other similar debts

                   o Yes                                                    0   Other. Specify



       EII1        Northland Group Inc
                   Nonpriority Creditor's Name
                                                                            Last 4 digits of account number                                                   $6,590.80
                                                                            When was the debt incurred?
                  P0 Box 390846
                  Minneapolis, MN 55439-0846
                   Number Street City State ZIp Code                        As of the date you file, the claim is: Check all that apply
                  Who incurred the debt? Check one.

                   • Debtor 1 only                                          .D Contingent
                   o Debtor 2 only                                          o Unliquidated
                   o Debtor 1 and Debtor 2 only                             o Disputed
                   o At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

                   o  Check if this claim is fora community                 o Student loans
                  debt                                                      o Obligations arising out of a separation agreement or divorce that you did not
                  Is the claim subject to offset?                           report as priority claims

                       No                                                   o Debts to pension or profit-sharing plans, and other similar debts
                   o Yes                                                    U   Other. Specify



       [] Portfolio Recovery                                                Last 4 digits of account number                                                    $627.11
                  Nonpriority Creditor's Name
                                                                            When was the debt incurred?
                   120 Corporate Blvd.
                   Norfolk, VA 23502
                   Number Street City State ZIp Code                        As of the date you file, the claim is: Check all that apply
                  Who incurred the debt? Check one.

                   • Debtor 1 only                                          o Contingent
                   o Debtor 2 only                                          o Unliquidated
                   o Debtor 1 and Debtor 2 only                             o Disputed
                   o At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

                   o Check if this claim is for a community                 o Student loans
                  debt                                                      o Obligations arising out of a separation agreement or divorce that you did not
                  Is the claim subject to offset?                           report as priority claims

                       No                                                   0   Debts to pension or profit-sharing plans, and other similar debts

                   o Yes                                                    • Other. Specify




       Official Form 106 ElF                                      Schedule ElF: Creditors Who Have Unsecured Claims                                             Page 4 of 7
       Software Copyright   (C)   2018 CINGroup - www.cincompass.com
Filed 11/19/18                                                                  Case 18-27258                                                                          Doc 1

        Debtor 1       Munoz, Lisa Ann                                                                         Case number if know)


                   San Joaguin General Hospital                           Last 4 digits of account number                                                  $1,037.00
                   Nonpriority Creditor's Name
                                                                         When was the debt incurred?
                   P0 Box 1439
                   French Camp, CA 95231-1439
                   Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
                  Who incurred the debt? Check one.

                   • Debtor 1 only                                        o Contingent
                   o Debtor 2 only                                        o Unliquidated
                   o Debtor 1 and Debtor 2 only                           o Disputed
                   o At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

                   o Check if this claim is for a community              o Student loans
                  debt                                                   o Obligations arising out of a separation agreement or divorce that you did not
                  Is the claim subject to offset?                        report as priority claims

                   •No                                                   o Debts to pension or profit-sharing plans, and other similar debts
                  o Yes                                                  • Other. Specify



                  Shell Vacations Club                                   Last 4 digits of account number                                                      $0.00
                  Nonpriority Creditor's Name
                                                                         When was the debt incurred?
                  6277 Sea Harbor Dr
                  Orlando, FL 32821 -8043
                  Number Street City State ZIp Code                      As of the date you file, the claim is: Check all that apply
                 Who incurred the debt? Check one.

                  • Debtor 1 only                                        o Contingent
                  o Debtor 2 only                                        o Unliquidated
                  o Debtor 1 and Debtor 2 only                           o Disputed
                  o At least one of the debtors and another              Type of NONPRIORITY unsecured claim:

                  o Check if this claim is for a community               o Student loans
                 debt                                                    o Obligations arising out of a separation agreement or divorce that you did not
                 Is the claim subject to offset?                         report as priority claims

                       No                                                o Debts to pension or profit-sharing plans, and other similar debts
                  o Yes                                                  • Other. Specify



                 Tahiti Village                                          Last 4 digits of account number                                                      $0.00
                  Nonpriority Creditor's Name
                 Account receivable File                                 When was the debt incurred?
                 7200 Las Vegas Blvd S
                 Las Vegas, NV 89119-4020
                 Number Street City State ZIp Code                       As of the date you file, the claim is: Check all that apply
                 Who incurred the debt? Check one.

                  • Debtor I only                                        o Contingent
                  o Debtor 2 only                                        o Unliquidated
                  o Debtor 1 and Debtor 2 only                           o Disputed
                  o At least one of the debtors and another              Type of NONPRIORITY unsecured claim:

                  o Check if this claim is bra community                 o Student loans
                 debt                                                    o Obligations arising out of a separation agreement or divorce that you did not
                 Is the claim subject to offset?                         report as priority claims

                  • No                                                   o Debts to pension or profit-sharing plans, and other similar debts
                  o Yes                                                  • Other. Specify




       Official Form 106 ElF                                   Schedule ElF: Creditors Who Have Unsecured Claims                                            Page 5 of 7
       Software Copyright (c) 2018 CiNGroup - www.cincompass.com
Filed 11/19/18                                                                    Case 18-27258                                                                                      Doc 1

        Debtor 1     Munoz, Lisa Ann                                                                               Case number r know)


                   Target                                                  Last 4 digits of account number                                                               $1,250.00
                   Nonpriority Creditor's Name
                                                                           When was the debt incurred?
                   P0 Box 9475
                   Minneapolis, MN 55440
                   Number Street City State Zip Code                       As of the date you file, the claim is: Check all that apply
                  Who incurred the debt? Check one.

                   • Debtor 1 only                                         o Contingent
                   o Debtor 2 only                                         o Unliquidated
                   o Debtor 1 and Debtor 2 only                            o Disputed
                   o At least one of the debtors and another               Type of NONPRIORITY unsecured claim:

                   o Check if this claim is for a community                o Student loans
                  debt                                                     o Obligations arising out of a separation agreement or divorce that you did not
                  Is the claim subject to offset?                          report as priority claims
                       No                                                  o Debts to pension or profit-sharing plans, and other similar debts
                   o Yes                                                   • Other. Specify



                  Verizon Wireless                                         Last 4 digits of account number                                                                $411.96
                  Nonpriority Creditor's Name
                                                                           When was the debt incurred?
                  15900 Se Eastgate Way
                  Bellevue, WA 98008
                  Number Street City State ZIp Code                        As of the date you file, the claim is: Check all that apply
                 Who incurred the debt? Check one.

                  • Debtor 1 only                                          o Contingent
                  o Debtor 2 only                                          o Unliquidated
                  o Debtor 1 and Debtor 2 only                             o Disputed
                  o At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

                  o Check if this claim is for a community                 o Student loans
                 debt                                                      o Obligations arising out of a separation agreement or divorce that you did not
                  Is the claim subject to offset?                          report as priority claims
                       No                                                  o Debts to pension or profit-sharing plans, and other similar debts
                  o Yes                                                    • Other. Specify


       Ifl!r         List Others to Be Notified About a Debt That You Already Listed

         Use this page only if you have others to be notified about your bankruptcy, for a debt that you already listed in Parts I or 2. For example, if a collection agency
         is trying to collect from you for a debt you owe to someone else, list the original creditor in Parts I or 2, then list the collection agency here. Similarly, if you
         have more than one creditor for any of the debts that you listed in Parts I or 2, list the additional creditors here. If you do not have additional persons to be
         notified for any debts in Parts I or 2, do not fill out or submit this page.
        Name and Address                                             On which entry in Part 1 or Part 2 did you list the original creditor?
        Keybank USA                                                  Line 4.6 of (Check one):                 0 Part 1: Creditors with Priority Unsecured Claims
        4910 Tiedeman Rd                                                                                       U   Part 2: Creditors with Nonpriority Unsecured Claims
        Brooklyn, OH 441 44-2338
                                                                     Last 4 digits of account number                      2953

       ini           Add the Amounts for Each Type of Unsecured Claim

          Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes only. 28 U.S.C. §159. Add the amounts for each
          type of unsecured claim.

                                                                                                                                         Total Claim
                               Ga. Domestic support obligations                                                     Ga.       $                          0.00
        Total claims
         from Part I           6b.   Taxes and certain other debts you owe the government                           6b.       $                          0.00
                                     Claims for death or personal injury while you were intoxicated                 6c.       $                          0.00
                                     Other. Add all other priority unsecured claims. Write that amount here.        6d.       $                          0.00

                                     Total Priority. Add lines 6a through 6d.                                       6e.       $                          0.00

                                                                                                                                         Total Claim

       Official Form 106 E/F                                  Schedule ElF: Creditors Who Have Unsecured Claims                                                           Page 6 of 7
       Software Copyright (C) 2018 CiNGroup - www.clncompass.com
Filed 11/19/18                                                                          Case 18-27258                                                            Doc 1

        Debtor 1      Munoz, Lisa Ann                                                                            Case number f know)

                                    6f.   Student loans                                                          6f.      s                 0.00
        Total claims
         from Part 2                6g.   Obligations arising out of a separation agreement or divorce that
                                          you did not report as priority claims                                  6g.     $                  0.00
                                          Debts to pension or profit-sharing plans, and other similar debts      6h.     $                  0.00
                                          Other. Add all other nonpriority unsecured claims. Write that amount   6i.
                                          here.                                                                          $             24,971.53

                                          Total Nonpriority. Add lines 6f through 6i.                            6j      $             24,971.53




       Official Form 106 ElF                                       Schedule ElF: Creditors Who Have Unsecured Claims                               Page 7 of 7
       Software Copyright   (C)   2018 CiNGroup - www.cincompass.com
Filed 11/19/18                                                                      Case 18-27258                                                                                 Doc 1



        Debtor 1                 Lisa Ann Munoz
                                 First Name                         Middle Name                Last Name
        Debtor 2
        (Spouse if, filing)      First Name                         Middle Name                Last Name

        United States Bankruptcy Court for the:              EASTERN DISTRICT OF CALIFORNIA, MODESTO DIVISION

        Case number
        (if known)
                                                                                                                                               o   Check if this is an
                                                                                                                                                   amended filing



       Official Form I 06G
       Schedule G: Executory Contracts and Unexpired Leases                                                                                                          12115
       Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
       information. If more space is needed, copy the additional page, fill it out, number the entries, and attach it to this page. On the top of any
       additional pages, write your name and case number (if known).

               Do you have any executory contracts or unexpired leases?
               • No. Check this box and file this form with the court with your other schedules. You have nothing else to report on this form.
               o Yes. Fill in all of the information below even if the contacts of leases are listed on    Schedule A/B:Property (Official Form 106 A/B).

               List separately each person or company with whom you have the contract or lease. Then state what each contract or lease is for (for
               example, rent, vehicle lease, cell phone). See the instructions for this form in the instruction booklet for more examples of executory contracts and
               unexpired leases.



                Person or company with whom you have the contract or lease                       State what the contract or lease is for
                                Name, Number, Street, City, State and ZIP Code
         2.1
                  Name


                  Number      Street

                 City                                     State                  ZIP Code
         2.2




                 Number

                 City                                     State                  ZIP Code
         2.3
                 Name


                 Number       Street

                 City                                     State                  ZIP Code
         2.4
                 Name


                              Street

                 City                                     State                  ZIP Code
         2.5




                 Number       Street

                 City                                     State                  ZIP Code




       Official Form 106G                               Schedule G: Executory Contracts and Unexpired Leases                                                        Page 1 of 1
       Software Copyright (C) 2018 CiNGroup - www.cincompass cow
Filed 11/19/18                                                                         Case 18-27258                                                                  Doc 1



        Debtor 1                    Lisa Ann Munoz
                                    First Name                           Middle Name            Last Name
        Debtor 2
        (Spouse if, filing)         First Name                           Middle Name            Last Name

        United States Bankruptcy Court for the:                 EASTERN DISTRICT OF CALIFORNIA, MODESTO DIVISION

        Case number
        (if known)
                                                                                                                                       o   Check if this is an
                                                                                                                                           amended filing

       Official Form 106H
       Schedule H: Your Codebtors                                                                                                                           12/15

       Codebtors are people or entities who are also liable for any debts you may have. Be as complete and accurate as possible. If two married people
       are filing together, both are equally responsible for supplying correct information. If more space is needed, copy the Additional Page, fill it out,
       and number the entries in the boxes on the left. Attach the Additional Page to this page. On the top of any Additional Pages, write your name and
       case number (if known). Answer every question.

                  Do you have any codebtors? (If you are filing a joint case, do not list either spouse as a codebtor.

             •No
             DYes

                Within the last 8 years, have you lived in a community property state or territory? (Community property states and territories include Arizona,
              California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)

             • No. Go to line 3.
             o Yes. Did your spouse, former spouse, or legal equivalent live with you at the time?

             In Column 1, list all of your codebtors. Do not include your spouse as a codebtor if your spouse is filing with you. List the person shown in
             line 2 again as a codebtor only if that person is a guarantor or cosigner. Make sure you have listed the creditor on Schedule D (Official Form
             106D), Schedule E/F (Official Form 106E/F), or Schedule G (Official Form 106G). Use Schedule D, Schedule E/F, or Schedule G to fill out
              Column 2.

                       Column 1: Your codebtor                                                                  Column 2: The creditor to whom you owe the debt
                       Name, Number, Street, City, State and zip Code                                           Check all schedules that apply:

                                                                                                                o Schedule D, line
                                                                                                                o Schedule E/F, line
                                                                                                                o Schedule C, line -
                       Number             Street
                       City                                      State                          ZIP Code




          EJ                                                                                                    o Schedule D, line
                       Name
                                                                                                                o Schedule E/F, line
                                                                                                                o Schedule G, line
                       Number             Street
                       City                                      State                          ZIP Code




       Official Form 106H                                                                  Schedule H: Your Codebtors                                   Page 1 of 1
       Software Copyright (C) 2018 CiNGroup - www.cincompass.com
Filed 11/19/18                                                           Case 18-27258                                                                                      Doc 1




        Debtor 1                       Lisa Ann Munoz
        Debtor 2
        (Spouse, if filing)


        United States Bankruptcy Court for the: EASTERN DISTRICT OF CALIFORNIA, MODESTO
                                                  DIVISION

        Case number                                                                                                    Check if this is:
        (if known)
                                                                                                                       o   An amended filing
                                                                                                                       o   A supplement showing postpetition chapter 13
                                                                                                                           income as of the following date:
        Official Form 1061                                                                                                  VI lvi I L)UI 1' T T T

        Schedule I: Your Income                                                                                                                     12/15
       Be as complete and accurate as possible. If two married people are filing together (Debtor I and Debtor 2), both are equally responsible for
       supplying correct information. If you are married and not filing jointly, and your spouse is living with you, include information about your
       spouse. If you are separated and your spouse is not filing with you, do not include information about your spouse. If more space is needed,
       attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.

                              Describe Employment

        1.     Fill in your employment
               information.                                                   Debtor I                                         Dobtor 2 or non-fiiinq spouse

               If you have more than one job,                                 • Employed                                       o Employed
                                                     Employment status
               attach a separate page with
               information about additional                                   0 Not employed                                   o Not employed
               employers.
                                                     Occupation               Assistant Manager
               Include part-time, seasonal, or
               self-employed work.                   Employer's name          Apple American Group II LLC

               Occupation may include student or Employer's address
               homemaker, if it applies.
                                                                              6200 Oak Tree Blvd Ste 250
                                                                              Independence, OH 44131-6943

                                                     How long employed there?            18 years
                              Give Details About Monthly Income

       Estimate monthly income as of the date you file this form. If you have nothing to report for any line, write $0 in the space. Include your non-filing spouse
       unless you are separated.

       If you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines below. If you need more
       space, attach a separate sheet to this form.

                                                                                                                     Fc r Dr htor 1            For Debtor 2 or
                                                                                                                                               non-filing spouse

               List monthly gross wages, salary, and commissions (before all payroll
               deductions). If not paid monthly, calculate what the monthly wage would be.                       $         3,515.01            $             N/A

               Estimate and list monthly overtime pay.                                                          +$                0.00         +$            N/A
               Calculate gross Income. Add line 2 + line 3.                                                 1   $       3,515.01                     $     N/A




       Official Form 1061                                                         Schedule I: Your Income                                                          page 1
Filed 11/19/18                                                           Case 18-27258                                                                                            Doc 1


        Debtor 1    Munoz, Lisa Ann                                                                              Case number (if known)



                                                                                                                     For Debtor 1             For Debtor 2 or
                                                                                                                                               ion tiling spouse
              Copy line 4 here                                                                         4.            $       3,515.01         $                 N/A
        5.    List all payroll deductions:
              5a.    Tax, Medicare, and Social Security deductions                                        5a.        $         819.43   $                       N/A
              5b.    Mandatory contributions for retirement plans                                                    $           0.00   $                       N/A
                    Voluntary contributions for retirement plans                                       5c.           $           0.00   $                       N/A
              5d.    Required repayments of retirement fund loans                                      5d.           $           0.00   $                       N/A
              5e.    Insurance                                                                         Se.           $           0.00   $                       N/A
              5f.    Domestic support obligations                                                      5f.           $           0.00   $                       N/A
              5g.    Union dues                                                                                      $           0.00   $                       N/A
                    Other deductions. Specify:      creditor                                           5h.+          $         575.23 + $                       N/A
                    Family fund                                                                                      $           1.08   $                       N/A
                    tip offset                                                                                       $         103.46   $                       N/A
                    tip offsest                                                                                      $          29.84   $                       N/A
        6.    Add the payroll deductions. Add lines 5a+5b+5c+5d+5e+5f+5g+5h.                           6.        $           1,529.04         $                 N/A
        7.    Calculate total monthly take-home pay. Subtract line 6 from line 4.                      7.        $           1,985.97         $                 N/A
        8.    List all other income regularly received:
              8a.    Net income from rental property and from operating a business,
                     profession, or farm
                     Attach a statement for each property and business showing gross
                     receipts, ordinary and necessary business expenses, and the total
                     monthly net income.                                                               8a.           $              0.00      $                 N/A
              8b.   Interest and dividends                                                                           $              0.00      $                 N/A
                    Family support payments that you, a non-filing spouse, or a dependent
                    regularly receive
                    Include alimony, spousal support, child support, maintenance, divorce
                    settlement, and property settlement.                                               8c.           $         498.00         $                 N/A
              8d.   Unemployment compensation                                                          8d.           $           0.00         $                 N/A
              8e.   Social Security                                                                    8e.           $           0.00         $                 N/A
                    Other government assistance that you regularly receive
                    Include cash assistance and the value (if known) of any non-cash assistance
                    that you receive, such as food stamps (benefits under the Supplemental
                    Nutrition Assistance Program) or housing subsidies.
                    Specify:                                                                           8f.           $              0.00   $                    N/A
                    Pension or retirement income                                                       8g.           $              0.00   $                    N/A
                    Other monthly income. Specify:                                                     8h.+          $              0.00 + $                    N/A

        9.    Add all other income. Add lines 8a+8b+8c+8d+8e+8f+8g+8h.                                 9.        $            498.00          $                  N/A

        10.   Calculate monthly income. Add line 7 + line 9.                                        10.      $           2,483.97    + $            N/A = $            2,483.97]
              Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse.                                                   ______________
        11.   State all other regular contributions to the expenses that you list in Schedule J.
              Include contributions from an unmarried partner, members of your household, your dependents, your roommates, and
              other friends or relatives.
              Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.
              Specify:                                                                                                                        ii.           +$             000
              Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly income.
              Write that amount on theSummary of Schedules and Statistical Summary of Certain Liabilities and RelatedData, if it applies             12.    $          2,483.97
                                                                                                                                                            Combined
                                                                                                                                                            monthly income
              Do you expect an increase or decrease within the year after you file this form?
              •       No.
              0      Yes. Explain:    I                                                                                                                                           I




       Official Form 1061                                                         Schedule I: Your Income                                                                page 2
Filed 11/19/18                                                              Case 18-27258                                                                                   Doc 1




         Debtor 1              Lisa Ann Munoz                                                                      Check if this is:

         Debtor 2
                                                                                                                   o        An amended filing

         (Spouse, if filing)
                                                                                                                   o        A supplement showing postpetition chapter 13
                                                                                                                            expenses as of the following date:

         United States Bankruptcy Court for the: EASTERN DISTRICT OF CALIFORNIA,                                            MM / DD I YYYY
                                                 MODESTO DIVISION

         Case number
         (If known)



         Official Form I 06J
         Schedule J: Your Expenses                                                                                                                                 12/15
         Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
         information. If more space is needed, attach another sheet to this form. On the top of any additional pages, write your name and case number
         (if known). Answer every question.

        I1i           Describe Your Household
               Is this a joint case?

               • No. Go to line 2.
               o Yes. Does Debtor 2 live in a separate household?
                      o No
                      o Yes. Debtor 2 must file Official Form 1 06J-2 Expenses for Separate Householdof Debtor 2.
               Do you have dependents?          0   No
               Do not list Debtor 1 and                   Fill out this information for   Dependent's relationship to            Dependent's      Does dependent
                                                U Yes
               Debtor 2.                                  each dependent                  Debtor I or Debtor 2                   age              live with you?

               Do not state the                                                                                                                   ONo
               dependents names.                                                          SOn                                    6y               •Yes
                                                                                                                                                  ONo
                                                                                                                                                  o Yes
                                                                                                                                                  DNo
                                                                                                                                                  o Yes
                                                                                                                                                  DNo
                                                                                                                                                  o Yes
         3. Do your expenses include
                                                         •No
             expenses of people other than
             yourself and your dependents?                Yes

        IThW        Estimate Your Ongoing Monthly Expenses
         Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case to report
         expenses as of a date after the bankruptcy is filed. If this is a supplemental Schedule J, check the box at the top of the form and fill in the
         applicable date.

         Include expenses paid for with non-cash government assistance if you know the
         value of such assistance and have included it on Schedule I: Your Income
         (Official Form 1061.)                                                                                          -             Your expenses -


         4. The rental or home ownership expenses for your residence. Include first mortgage
              payments and any rent for the ground or lot.                                                         4 $                              1,600.00

               If not included in line 4:

                       Real estate taxes                                                                              $                                   0.00
                       Property, homeowner's, or renter's insurance                                                   $                                   0.00
                       Home maintenance, repair, and upkeep expenses                                                  $                                   0.00
                       Homeowner's association or condominium dues                                                    $                                   0.00
         5. Additional mortgage payments for your residence, such as home equity loans                             5. $      -                            0.00




        Official Form 106J                                                  Schedule .J: Your Expenses                                                             page 1
Filed 11/19/18                                                               Case 18-27258                                                                                          Doc 1


         Debtor 1       Munoz, Lisa Ann                                                                          Case number (if known)

         6.    Utilities:
               6a.     Electricity, heat, natural gas                                                                   6a. $                                200.00
               6b.      Water, sewer, garbage collection                                                                        $                              0.00
                        Telephone, cell phone, Internet, satellite, and cable services                                  6c. $                                120.00
               6d.      Other. Specify:                                                                               6d. $                                    0.00
         7.    Food and housekeeping supplies                                                                            7. $                                250.00
         8.    Childcare and children's education costs                                                                         $                            675.00
               Clothing, laundry, and dry cleaning                                                                       9. $                                 25.00
         10.   Personal care products and services                                                                     10. $                                  10.00
         11.   Medical and dental expenses                                                                             11. $                                  10.00
         12.   Transportation. Include gas, maintenance, bus or train fare.
               Do not include car payments.                                                                            12. $                                 150.00
         13.   Entertainment, clubs, recreation, newspapers, magazines, and books                                      13. $                                   0.00
         14.   Charitable contributions and religious donations                                                        14. $                                    0.00
         15.   Insurance.
               Do not include insurance deducted from your pay or included in lines 4 or 20.
               15a. Life insurance                                                                                    15a. $                                    0.00
               15b.     Health insurance                                                                              15b. $                                    0.00
               1 5c.    Vehicle insurance                                                                             1 5c. $                                135.00
               15d.     Other insurance. Specify:                                                                     15d. $                                     0.00
         16.   Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
               Specify:                                                                                               16. $                                     0.00
         17.   Installment or lease payments:
               I 7a.    Car payments for Vehicle 1                                                                              $                            400.00
               I 7b.    Car payments for Vehicle 2                                                                              $                                0.00
               17c.     Other. Specify:                                                                              17c. $                                      0.00
               17d.     Other. Specify:                                                                              17d. $                                      0.00
         18.   Your payments of alimony, maintenance, and support that you did not report as
               deducted from your pay on line 5, Schedule I, Your Income (Official Form 1061).          18. $                                                   0.00
         19.   Other payments you make to support others who do not live with you.                          $                                                   0.00
               Specify:                                                                                19.
         20.   Other real property expenses not included in lines 4 or 5 of this form or on Schedule I: Your Income.
               20a. Mortgages on other property                                                        20a. $                                                    0.00
               20b. Real estate taxes                                                                        $                                                   0.00
                        Property, homeowner's, or renter's insurance                                                  20c. $                                     0.00
               20d.     Maintenance, repair, and upkeep expenses                                                      20d. $                                     0.00
               20e.     Homeowner's association or condominium dues                                                   20e. $                                     0.00
         21.   Other: Specify:       Washer & Dryer                                                                    21. '-$                                 96.00
         22.   Calculate your monthly expenses
                   Add lines 4 through 21.                                                                                           $                  3,671.00
                       Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 1 06J-2                              $
                       Add line 22a and 22b. The result is your monthly expenses.                                                    $                  3,671.00
         23.   Calculate your monthly net income.
               23a. Copy line 12(your combined monthly income) from Schedule I.                                       23a. $                               2,483.97
               23b. Copy your monthly expenses from line 22c above.                                                             -$                         3,671.00

                        Subtract your monthly expenses from your monthly income.
                        The result is your monthly net income.                                                        23c. $1                             -1,187.03

         24.   Do you expect an increase or decrease in your expenses within the year after you file this form?
               For example, do you expect to finish paying for your car loan within the year or do you expect your mortgage payment to increase or decrease because of a
               modification to the terms of your mortgage?
               UNo.
               0 Yes.              I Explain here:                                                                                              -                                   I




        Official Form 106J                                                   Schedule J: Your Expenses                                                                     page 2
Filed 11/19/18                                                         Case 18-27258                                                                               Doc 1




        Debtor 1                    Lisa Ann Munoz
                                    First Name           Middle Name               Last Name
        Debtor 2
        (Spouse if, filing)         First Name          Middle Name                Last Name

        United States Bankruptcy Court for the:      EASTERN DISTRICT OF CALIFORNIA, MODESTO DIVISION

        Case number
        (if known)
                                                                                                                                 o   Check if this is an
                                                                                                                                     amended filing



       Official Form 106Dec
       Declaration About an Individual Debtor's Schedules                                                                                                  12115

       If two married people are filing together, both are equally responsible for supplying correct information.

       You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement, concealing property, or
       obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20
       years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.



                              sign Below


               Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?

                       No

               o       Yes. Name of person                                                                    Attach Bankruptcy Petition Preparer's Notice,
                                                                                                              Declaration, and Signature (Official Form 119)


             Under penalty of perjury, I declaze that I have read the summary and schedules filed with this declaration and
             that they are true and correct.    -

               X     Is! Lisa Ann Munoz                    '\J(J)I1:? ___-        X
                     Lisa Ann Munoz                                                   Signature of Debtor 2
                     Signature of Debtor 1

                     Date       November 17, 2018                                     Date
Filed 11/19/18                                                                         Case 18-27258                                                                                       Doc 1




        Debtor 1                        Lisa Ann Munoz
                                        First Name                       Middle Name                   Last Name
        Debtor 2
        (Spouse if, filing)             First Name                       Middle Name                  Last Name

        United States Bankruptcy Court for the:                    EASTERN DISTRICT OF CALIFORNIA, MODESTO DIVISION

        Case number
        (it known)
                                                                                                                                                        o   Check if this is an
                                                                                                                                                            amended filing



       Official Form 107
       Statement of Financial Affairs for Individuals Filing for Bankruptcy                                                                                                        4/16
       Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
       information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number
       (if known). Answer every question.

       ITh              Give Details About Your Marital Status and Where You Lived Before

              What is your current marital status?

              • Married
              o       Not married

              During the last 3 years, have you lived anywhere other than where you live now?

                     No
              o      Yes. List all of the places you lived in the last 3 years. Do not include where you live now.

               Debtor I Prior Address:                                      Dates Debtor I lived         Debtor 2 Prior Address:                                Dates Debtor 2
                                                                            there                                                                               lived there

             Within the last 8 years, did you ever live with a spouse or legal equivalent in a community property state or territory? (Community property
       states and territories include Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington and Wisconsin.)

              • No
              o      Yes. Make sure you fill out Schedule Hr Your Codebtors ( Official Form 106H).

       ITi'            Explain the Sources of Your Income

              Did you have any income from employment or from operating a business during this year or the two previous calendar years?
              Fill in the total amount of income you received from all jobs and all businesses, including part-time activities.
              If you are filing a joint case and you have income that you receive together, list it only once under Debtor 1.

              o      No
              • Yes. Fill in the details.

                                                               Debtor I         ..                                              Debtor 2
                                                               Sources of income                 Gross income                   Sources of income               Gross income
                                                               Check all that apply.             (before deductions and         Check all that apply.           (before deductions
                                                                                                 exclusions)                                                    and exclusions)

        From January 1 of current year until • wages, commissions,                                           $28,374.00         0 Wages, commissions,
        the date you filed for bankruptcy:                                                                                      bonuses, tips
                                                               bonuses, tips

                                                               0   Operating a business                                         0   Operating a business




       Official Form 107                                           Statement of Financial Affairs for Individuals Filing for Bankruptcy                                           page 1
       Software Copyright     (C)   2018 CiNGroup - www.cincompass.com
Filed 11/19/18                                                                        Case 18-27258                                                                              Doc 1

        Debtor 1       Munoz, Lisa Ann                                                                                 Case number(if known)



                                                              Debtor I                                                        Debtor 2
                                                              Sources of income                Gross income                   Sources of income            Gross income
                                                              Check all that apply.            (before deductions and         Check all that apply.        (before deductions
                                                                                               exclusions)                                                 and exclusions)
        For last calendar year:
                                                              • Wages, commissions,                        $24,800.00         0 Wages, commissions,
        (January Ito December 31,2017)
                                                              bonuses, tips                                                   bonuses, tips

                                                              o Operating a business                                          0   Operating a business


        For the calendar year before that:                                                                 $23,500.00         0 Wages, commissions,
                                                              • Wages, commissions,
        (January Ito December 31, 2016)
                                                              bonuses, tips                                                   bonuses, tips

                                                              o Operating a business                                          0   Operating a business



       5. Did you receive any other income during this year or the two previous calendar years?
            Include income regardless of whether that income is taxable. Examples of other income are alimony; child support; Social Security, unemployment, and
            other public benefit payments; pensions; rental income; interest; dividends; money collected from lawsuits; royalties; and gambling and lottery winnings. If
            you are filing a joint case and you have income that you received together, list it only once under Debtor 1.

             List each source and the gross income from each source separately. Do not include income that you listed in line 4.

             • No
             o     Yes. Fill in the details.

                                                              Debtor I                                                               2
                                                              Sources of income                Gross income from              Sources of income            Gross income
                                                              Describe below.                  each source                    Describe below.              (before deductions
                                                                                               (before deductions and                                      and exclusions)
                                                                                               exclusions)

       Ifl1c         List Certain Payments You Made Before You Filed for Bankruptcy

             Are either Debtor l's or Debtor 2's debts primarily consumer debts?
             0 No. Neither Debtor I nor Debtor 2 has primarily consumer debts. Consumer debts are defined in 11 U.S.C. § 101(8) as "incurred by an
                        individual primarily for a personal, family, or household purpose."

                              During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $6,425" or more?
                                  o   No.     Go to line 7.
                                  o   Yes      List below each creditor to whom you paid a total of $6,425* or more in one or more payments and the total amount you paid that
                                               creditor. Do not include payments for domestic support obligations, such as child support and alimony. Also, do not include
                                               payments to an attorney for this bankruptcy case.
                                  * Subject to adjustment on 4/01/19 and every 3 years after that for cases filed on or after the date of adjustment.

             • Yes. Debtor I or Debtor 2 or both have primarily consumer debts.
                       During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $600 or more?

                                  • No.       Go to line 7.
                                  o   Yes     List below each creditor to whom you paid a total of $600 or more and the total amount you paid that creditor. Do not include
                                              payments for domestic support obligations, such as child support and alimony. Also, do not include payments to an attorney for
                                              this bankruptcy case.


              Creditors Name and Address                                 Dates of payment               Total amount          Amount you Was this payment for
                                                                                                                paid            still owe

             Within 1 year before you filed for bankruptcy, did you make a payment on a debt you owed anyone who was an insider?
             Insiders include your relatives; any general partners; relatives of any general partners; partnerships of which you are a general partner; corporations of
             which you are an officer, director, person in control, or owner of 20% or more of their voting securities; and any managing agent, including one for a
             business you operate as a sole proprietor. 11 U.S.C. § 101. Include payments for domestic support obligations, such as child support and alimony.

             UNo
             o     Yes. List all payments to an insider.
              Insider's Name and Address                                 Dates of payment               Total amount          Amount you        Reason for this payment
                                                                                                                paid             still owe

       Official Form 107                                         Statement of Financial Affairs for Individuals Filing for Bankruptcy                                     page 2
       Software Copyright   (C)   2018 CiNGroup -www.clncompass.com
Filed 11/19/18                                                                    Case 18-27258                                                                                   Doc 1

        Debtor 1       Munoz, Lisa Ann                                                                               Case number(if known)



             Within 1 year before you filed for bankruptcy, did you make any payments or transfer any property on account of a debt that benefited an
             insider?
             Include payments on debts guaranteed or cosigned by an insider.

                    No
             o      Yes. List all payments to an insider
              Insider's Name and Address                                Dates of payment              Total amount          Amount you       Reason for this payment
                                                                                                              paid            still owe      Includecreditor's name
       I1            Identify Legal Actions, Repossessions, and Foreclosures

             Within 1 year before you filed for bankruptcy, were you a party in any lawsuit, court action, or administrative proceeding?
             List all such matters, including personal injury cases, small claims actions, divorces, collection suits, paternity actions, support or custody modifications,
             and contract disputes.

                    No
             • Yes. Fill in the details.

              Case title                                               Nature of the case            Court or agency                         Status of the case
              Case number
              Capital One Bank vs. Lisa A.                             Active                        Stockton Court                          • Pending
              Munoz                                                    garnishment                   222 E Weber Ave Rm 303                  0 On appeal
              39-2012-289791-CL-CL-STK                                                               Stockton, CA 95202-2709
                                                                                                                                             0 Concluded


             Within 1 year before you filed for bankruptcy, was any of your property repossessed, foreclosed, garnished, attached, seized, or levied?
             Check all that apply and fill in the details below.

             •     No.Gotolinell.
             o     Yes. Fill in the information below.
              Creditor Name and Address                                Describe the Property                                          Date                        Value of the
                                                                                                                                                                     property
                                                                       Explain what happened

             Within 90 days before you filed for bankruptcy, did any creditor, including a bank or financial institution, set off any amounts from your
             accounts or refuse to make a payment because you owed a debt?
             UNo
             o     Yes. Fill in the details.
              Creditor Name and Address                                Describe the action the creditor took                          Date action was                 Amount
                                                                                                                                      taken

             Within 1 year before you filed for bankruptcy, was any of your property in the possession of an assignee for the benefit of creditors, a
             court-appointed receiver, a custodian, or another official?

             •No
             o     Yes

       Ui1i.         List Certain Gifts and Contributions

             Within 2 years before you filed for bankruptcy, did you give any gifts with a total value of more than $600 per person?
             •No
             o     Yes. Fill in the details for each gift.
              Gifts with a total value of more than $600 per                 Describe the gifts                                       Dates you gave                    Value
              person                                                                                                                  the gifts

              Person to Whom You Gave the Gift and
              Address:




       Official Form 107                                       Statement of Financial Affairs for Individuals Filing for Bankruptcy                                      page 3
       Software Copyright   (C)   2018 CNGroup - wwwcincompass.com
Filed 11/19/18                                                                   Case 18-27258                                                                               Doc 1

        Debtor 1      Munoz, Lisa Ann                                                                             Case number(if known)



             Within 2 years before you filed for bankruptcy, did you give any gifts or contributions with a total value of more than $600 to any charity?
                   No
             o     Yes. Fill in the details for each gift or contribution.
              Gifts or contributions to charities that total                 Describe what you contributed                         Dates you                       Value
              more than $600                                                                                                       contributed
              Charity's Name
              Address (Number, Street, CIty, State and ZIP Code)

       UflL          List Certain Losses

             Within 1 year before you filed for bankruptcy or since you filed for bankruptcy, did you lose anything because of theft, fire, other disaster,
             or gambling?


                   No
             o     Yes. Fill in the details.
              Describe the property you lost and                   Describe any insurance coverage for the loss                    Date of your       Value of property
              how the loss occurred                                                                                                loss                            lost
                                                                   Include the amount that insurance has paid. List pending
                                                                   insurance Claims on line 33 ofSchedu!e A/B: Property.

       I1i          List Certain Payments or Transfers

             Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone you
             consulted about seeking bankruptcy or preparing a bankruptcy petition?
             Include any attorneys, bankruptcy petition preparers, or credit counseling agencies for services required in your bankruptcy.

             o     No
             • Yes. Fill in the details.
              Person Who Was Paid                                            Description and value of any property                 Date payment or           Amount of
              Address                                                        transferred                                           transfer was               payment
              Email or website address                                                                                             made
              Person Who Made the Payment, If Not You
              Bankruptcy Court                                               Filing fees                                           11/2018                     $335.00
              1100 1St
              Modesto, CA 95354-2325


             Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone who
             promised to help you deal with your creditors or to make payments to your creditors?
             Do not include any payment or transfer that you listed on line 16.

                   No
             o     Yes. Fill in the details.
              Person Who Was Paid                                            Description and value of any property                 Date payment or           Amount of
              Address                                                        transferred                                           transfer was               payment
                                                                                                                                   made

             Within 2 years before you filed for bankruptcy, did you sell, trade, or otherwise transfer any property to anyone, other than property
             transferred in the ordinary course of your business or financial affairs?
             Include both outright transfers and transfers made as security (such as the granting of a security interest or mortgage on your property). Do not include
             gifts and transfers that you have already listed on this statement.
             •No
             o     Yes. Fill in the details.
              Person Who Received Transfer                                   Description and value of                 Describe any property or       Date transfer was
              Address                                                        property transferred                     payments received or debts     made
                                                                                                                      paid in exchange
              Person's relationship to you

             Within 10 years before you filed for bankruptcy, did you transfer any property to a self-settled trust or similar device of which you are a




       Official Form 107                                    Statement of Financial Affairs for Individuals Filing for Bankruptcy                                    page 4
       Software Copyright (C) 2018 CiNGroup - www.cincompass.com
Filed 11/19/18                                                                  Case 18-27258                                                                            Doc 1

         Debtor 1      Munoz, Lisa Ann                                                                             Case number)if known)



             beneficiary? (These are often called asset-protection devices.)
                    No
              o     Yes. Fill in the details.
              Name of trust                                                Description and value of the property transferred                      Date Transfer was
                                                                                                                                                  made
       IF11:          List of Certain Financial Accounts, Instruments, Safe Deposit Boxes, and Storage Units

             Within 1 year before you filed for bankruptcy, were any financial accounts or instruments held in your name, or for your benefit, closed,
             sold, moved, or transferred?
             Include checking, savings, money market, or other financial accounts; certificates of deposit; shares in banks, credit unions, brokerage
             houses, pension funds, cooperatives, associations, and other financial institutions.
                    No
             o      Yes. Fill in the details.
              Name of Financial Institution and                       Last 4 digits of               Type of account or        Date account was   Last balance before
              Address (Number, Street, City, State and ZIP            account number                 instrument                closed, sold,       closing or transfer
              Code)
                                                                                                                               moved, or
                                                                                                                               transferred

             Do you now have, or did you have within 1 year before you filed for bankruptcy, any safe deposit box or other depository for securities,
             cash, or other valuables?

                    No
             o      Yes. Fill in the details.
              Name of Financial Institution                                Who else had access to it?              Describe the contents             Do you still
              Address (Number, Street, City, State and ZIP Code)           Address (Number, Street, City, State                                      have it?
                                                                           and ZIP Code)

             Have you stored property in a storage unit or place other than your home within 1 year before you filed for bankruptcy?

                    No
             o      Yes. Fill in the details.
              Name of Storage Facility                                     Who else has or had access             Describe the contents              Do you still
              Address (Number, Street, City, State and ZIP Code)           to it?                                                                    have it?
                                                                           Address (Number, Street, City, State
                                                                           and ZIP Code)

       11iI           Identify Property You Hold or Control for Someone Else

             Do you hold or control any property that someone else owns? Include any property you borrowed from, are storing for, or hold in trust for
             someone.


             •No
             o      Yes. Fill in the details.
              Owner's Name                                                 Where is the property?                 Describe the property                         Value
              Address (Number, Street, City, State and ZIP Code)           (Number, Street, City, State and ZIP
                                                                           Code)

       ITII Give Details About Environmental Information

       For the purpose of Part 10, the following definitions apply:

       • Environmental law means any federal, state, or local statute or regulation concerning pollution, contamination, releases of hazardous or
             toxic substances, wastes, or material into the air, land, soil, surface water, groundwater, or other medium, including statutes or regulations
             controlling the cleanup of these substances, wastes, or material.
       • Site means any location, facility, or property as defined under any environmental law, whether you now own, operate, or utilize it or used to
             own, operate, or utilize it, including disposal sites.
       • Hazardous material means anything an environmental law defines as a hazardous waste, hazardous substance, toxic substance, hazardous
             material, pollutant, contaminant, or similar term.

       Report all notices, releases, and proceedings that you know about, regardless of when they occurred.




       Official Form 107                                     Statement of Financial Affairs for Individuals Filing for Bankruptcy                                   page 5
       Software Copyright )c) 2018 CiNGroup -www.cincompass.com
Filed 11/19/18                                                                      Case 18-27258                                                                                    Doc 1

         Debtor 1        Munoz, Lisa Ann                                                                                   Case number(if known)



       24. Has any governmental unit notified you that you may be liable or potentially liable under or in violation of an environmental law?

                     No
               o    Yes. Fill in the details.
               Name of site                                                     Governmental unit                             Environmental law, if you          Date of notice
               Address (Number, Street, City, State and ZIPCode)                Address (Number, Street, City, State and      know it
                                                                                ZIP Code)

       25. Have you notified any governmental unit of any release of hazardous material?

               • No
               o    Yes. Fill in the details.
               Name of site                                                    Governmental unit                              Environmental law, if you          Date of notice
               Address (Number, Street, City, State and ZIP Code)              Address (Number, Street, City, State and       knowit
                                                                               ZIP Code)

       26. Have you been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

                    No
               o    Yes. Fill in the details.
               Case Title                                                      Court or agency                             Nature of the case                   Status of the
               Case Number                                                     Name                                                                             case
                                                                               Address (Number, Street, City, State
                                                                               and ZIP Code)

       ITI            Give Details About Your Business or Connections to Any Business

             Within 4 years before you filed for bankruptcy, did you own a business or have any of the following connections to any business?
                    0    A sole proprietor or self-employed in a trade, profession, or other activity, either full-time or part-time

                    o A member of a limited liability company (LLC) or limited liability partnership (LLP)
                    o A partner in a partnership
                    o An officer, director, or managing executive of a corporation
                    o An owner of at least 5% of the voting or equity securities of a corporation
               • No. None of the above applies. Go to Part 12.

               o    Yes. Check all that apply above and fill in the details below for each business.
               Business Name                                              Describe the nature of the business                  Employer Identification number
               Address                                                                                                         Do not include Social Security number or ITIN.
               (Number, Street, City, State and ZIP Code)                 Name of accountant or bookkeeper
                                                                                                                               Dates business existed

             Within 2 years before you filed for bankruptcy, did you give a financial statement to anyone about your business? Include all financial
             institutions, creditors, or other parties.

                    No
             o      Yes. Fill in the details below.
               Name                                                       Date Issued
               Address
               (Number, Street, City, State and ZIP Code)

                     Sian Below

       I have read the answers on this Statement of FinancialAffairs and any attachments, and I declare under penalty of perjury that the answers are
       true and correct. I understand that making a false statement, concealing property, or obtaining money or property by fraud in connection with a
       bankruptcy case can resu1tn fines up to $250,000, or imprisonment for up to 20 years, or both.
       18 U.S.C. §§ 152, 1341, 119,"nd 3571.

        Is! Lisa Ann Munoz
        Lisa Ann Munoz \                         '                                 Signature of Debtor 2
        Signature of Debtor I

        Date       November 17, 2018                                               Date

       Official Form 107                                         Statement of Financial Affairs for Individuals Filing for Bankruptcy                                       page 6
       Software Copyright   (C)   2018 CiNGroup - www.cincompass.com
Filed 11/19/18                                                                      Case 18-27258                                                                Doc 1

         Debtor 1      Munoz, Lisa Ann                                                                                Case number(if known)



        Did you attach additional pages to Your Statement of Financial Affairs for Individuals Filing for Bankruptcy
                                                                                                                     (Official Form 107)?
           No
        o Yes
        Did you pay or agree to pay someone who is not an attorney to help you fill out bankruptcy forms?
          No
        o Yes. Name of Person                     . Attach the Bankruptcy Petition Preparer's Notice, Declaration, and Signature (Official Form 119).




       Offictal Form 107                                        Statement of Financial Affairs for Individuals Filing for Bankruptcy                    page 7
       Software Copyright   (C)   2018 CiNGroup -www.cincompass.com
Filed 11/19/18                                                                   Case 18-27258                                                                                 Doc 1




        Debtor 1                  Lisa Ann Munoz
                                  First Name                       Middle Name                  Last Name

        Debtor 2
        (Spouse if, filing)       First Name                       Middle Name                  Last Name


        United States Bankruptcy Court for the:             EASTERN DISTRICT OF CALIFORNIA, MODESTO DIVISION

        Case number
        (if known)
                                                                                                                                                o   Check if this is an
                                                                                                                                                    amended filing



       Official Form 108
       Statement of Intention for Individuals Filing Under Chapter 7                                                                                                 12/15


       If you are an individual filing under chapter 7, you must fill out this form if:
       • creditors have claims secured by your property, or
       • you have leased personal property and the lease has not expired.
       You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,
               whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors and lessors you list on
               the form

       If two married people are filing together in a joint case, both are equally responsible for supplying correct information. Both debtors must sign
                and date the form.

       Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
                write your name and case number (if known).

       Itnt            List Your Creditors Who Have Secured Claims

          For any creditors that you listed in Part I of Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D), fill in the
          information below.
           IdpntKy the creditor and the pro rt th it     oSateral      What do you intend to do with the property that       Did you clOirn the property
                                                                       secures a debt?                                       as exempt on Schedule C?



           Creditor's         AmericreditlGm Financial                            0   Surrender the property.                                  U No
           name:                                                                  0   Retain the property and redeem it.
                                                                                  • Retain the property and enter into a Reaffirmation         0   Yes
           Description of       2015 Kia Optima                                       Agreement
           property                                                               0   Retain the property and [explain]:
           securing debt:



           Creditor's         Sears                                               0   Surrender the property.                                  • No
           name:                                                                  0   Retain the property and redeem it.
                                                                                  U   Retain the property and enter into a Reaffirmation       0 Yes
           Description of       washer and dryer                                      Agreement.
           property                                                               0   Retain the property and [explain]:
           securing debt:


       ITW0 List Your Unexpired Personal Property Leases
       For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G), fill in
       the information below. Do not list real estate leases. Unexpired leases are leases that are still in effect; the lease period has not yet ended. You
       may assume an unexpired personal property lease if the trustee does not assume it. 11 U.S.C. § 365(p)(2).

        Describe your unexpired personal property leases                                                                                   Will the lease be assumed"

        Lessor's name:

       Official Form 108                                     Statement of Intention for Individuals Filing Under Chapter 7                                                page 1

       Software Copyright (C) 2018 CINGroup - www.6incompass.com
Filed 11/19/18                                                              Case 18-27258                                                                   Doc 1


       Debtor 1       Munoz, Lisa Ann                                                                     Case numbern' known)


                                                                                                                                 DN0
       Description of leased
       Property:
                                                                                                                                 o   Yes

       Lessors name:                                                                                                                 No
       Description of leased
       Property:
                                                                                                                                 o   Yes

       Lessor's name:                                                                                                                No
       Description of leased
       Property:
                                                                                                                                 o   Yes

       Lessor's name:                                                                                                            DN0
       Description of leased
       Property:
                                                                                                                                 o   Yes

       Lessor's name:                                                                                                                No
       Description of leased
       Property:                                                                                                                 o   Yes

       Lessor's name:                                                                                                                No
       Description of leased
       Property:                                                                                                                 o   Yes

       Lessor's name:                                                                                                                No
       Description of leased
       Property:                                                                                                                 o   Yes

       UTil          Sign Below

       Under penalty of perjury, I declarthat I have indicated my intention about any property of my estate that secures a debt and any personal
       property that is subject to an un xp'i ed lease.

       X Is/ Lisa Ann Munoz
           Lisa Ann Munoz                  V                                                Signature of Debtor 2
              Signature of Debtor 1


              Date        November 17, 2018                                              Date




       Official Form 108                                    Statement of Intention for Individuals Filing Under Chapter 7                          page 2

       Software Copyright (C) 2018 CiNGroup -www clncompass.com
Filed 11/19/18                                                               Case 18-27258                                                                                          Doc 1




        Debtor 1              Lisa Ann Munoz
        Debtor 2
        (Spouse, if thng)                                                                                     • 1. There is no presumption of abuse

                                                        Eastern District of California, Modesto               o 2. The calculation to determine if a presumption of abuse
        U nited States Bankruptcy Court forth e:        Division                                                     applies will be made undeiChapter 7 Means Test
                                                                                                                     Calculation (Official Form 1 22A-2).
        Case number
        (if known)                                                                                            113. The Means Test does not apply now because of qualified
                                                                                                                     military service but it could apply later.

                                                                                                              0 Check if this is an amended filing
       Official Form 122A - I
       Chapter 7 Statement of Your Current Monthly Income                                                                                                                  12115
       Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for being accurate. If more space is needed, attach
       a separate sheet to this form. Include the line number to which the additional information applies. On the top of any additional pages, write your name and case
       number (if known), If you believe that you are exempted from a presumption of abuse because you do not have primarily consumer debts or because of qualifying
       military service, complete and file Statement of Exemption from Presumption of Abuse Under 707(b) (2) (Official Form 122A-lSupp) with this form.

                         Calculate Your Current Monthly Income

         1. What is your marital and filing status? Check one only.
              o Not married. Fill out Column A, lines 2-11.
              o Married and your spouse is filing with you. Fill out both Columns A and B, lines 2-11.
              • Married and your spouse is NOT filing with you. You and your spouse are:

                     • Living in the same household and are not legally separated. Fill out both Columns A and B, lines 2-11.
                     o Living separately or are legally separated. Fill out Column A, lines 2-11; do not fill out Column B. By checking this box, you declare under
                        penalty of perjury that you and your spouse are legally separated under nonbankruptcy law that applies or that you and your spouse are living
                        apart for reasons that do not include evading the Means Test requirements. 11 U.S.0 § 707(b)(7)(B).
           Fill in the average monthly income that you received from all sources, derived during the 6 full months.before you file this bankruptcy case. 11 U.S.C. §
           101(10A). For example, if you are filing on September 15, the 6-month period would be March 1 through August 31. lIthe amount of your monthly income varied during the
           6 months, add the income for all 6 months and divide the total by 6. Fill in the result. Do not include any income amount more than once. For example, if both spouses
           own the same rental property, put the income from that property in one column only. If you have nothing to report for any line, write $0 in the space.
                                                                                                               Column A                  Column B
                                                                                                               Debtor I                  Debtor 2 or
                                                                                                                                         non-filing spouse
              Your gross wages, salary, tips, bonuses, overtime, and commissions (before all
              payroll deductions).                                                                             $          3,785.40       $               0.00
              Alimony and maintenance payments. Do not include payments from a spouse if
              Column B is filled in.                                                                           $              0.00       $               0.00
              All amounts from any source which are regularly paid for household expenses
              of you or your dependents, including child support. Include regular contributions
              from an unmarried partner, members of your household, your dependents, parents, and
              roommates. Include regular contributions from a spouse only if Column B is not filled in.
              Do not include payments you listed on line 3                                              $                     0.00       $               0.00
              Net income from operating a business, profession, or farm
                                                                                         Debtor I
              Gross receipts (before all deductions)                             $    0.00
              Ordinary and necessary operating expenses                       -$      0.00
              Net monthly income from a business, profession, or farm $               0.00    Copy here -> $                  0.00       $               0.00
              Net income from rental and other real property
                                                                                         Debtor I
              Gross receipts (before all deductions)                             $    0.00
              Ordinary and necessary operating expenses                       -$      0.00
              Net monthly income from rental or other real property          $        0.00    Copy here -> $                  0.00       $               0.00
              Interest, dividends, and royalties                                                              $               0.00       $               0.00




       Official Form 122A-1                                      Chapter 7 Statement of Your Current Monthly Income                                                    page 1
       Software Copyright (c) 2018 CINGroup - www.cincompass.com
Filed 11/19/18                                                                   Case 18-27258                                                                                        Doc 1

         Debtor 1     Munoz, Lisa Ann                                                                             Case number (if known)




                                                                                                              Column A.                    Column B
                                                                                                              Debtor I                     Debtor 2 or
                                                                                                                                           non-filing spouse
               Unemployment compensation                                                                      $                 0.00       $               0.00
               Do not enter the amount if you contend that the amount received was a benefit under the
               Social Security Act. Instead, list it here:
                    For you                                                  $                    0.00
                    For your spouse                                          $                    0.00
               Pension or retirement income. Do not include any amount received that was a benefit
               under the Social Security Act.                                                                 $                 0.00       $              0.00
               Income from all other sources not listed above. Specify the source and amount. Do
               not include any benefits received under the Social Security Act or payments received as
               a victim of a war crime, a crime against humanity, or international or domestic terrorism.
               If necessary, list other sources on a separate page and put the total below.
                                                                                                              $                 0.00       $              n An

                                                                                                              $                 0.00       $              A   An

                          Total amounts from separate pages, if any.                                        + $                 0.00       $              0.00
          11. Calculate your total current monthly income. Add lines 2 through 10 for               I
              each column. Then add the total for Column A to the total for Column B.                   $    3,785.40             $            0.00       = $        3,785.40

                                                                                                                                                              Total current monthly
                                                                                                                                                              income
          F'            Determine Whether the Means Test Applies to You


          12. Calculate your current monthly income for the year. Follow these steps:

                      Copy your total current monthly income from line 11                                              Copy line 11 here=>                $          3,785.40

                      Multiply by 12 (the number of months in a year)                                                                                           x 12
                      The result is your annual income for this part of the form                                                                  1 2b.   $        45,424.

          13. Calculate the median family income that applies to you. Follow these steps:

               Fill in the state in which you live.                                   CA

               Fill in the number of people in your household.                         2
               Fill in the median family income for your state and size of household.                                                     13.                      75,327.00
                                                                                                                                                          $
               To find a list of applicable median income amounts, go online using the link specified in the separate instructions for this
               form. This list may also be available at the bankruptcy dell office.

          14. How do the lines compare?

                         U    Line 1 2b is less than or equal to line 13. On the top of page 1, check box Tjtere is no presumption of abuse.
                              Go to Part 3.
                         0    Line 1 2b is more than line 13. On the top of page 1, check box 2Jhe presumption of abuse is determined by Form 122A-2.
                              Go to Part 3 and fill out Form 122A-2.
          !1            Sign Below

                      By signing here, I declare under paUy of perjury that the information on this statement and in any attachments is true and correct.

                    X Is! Lisa Ann Munoz                 Z'cCL)
                        Lisa Ann Munoz
                        Signature of Debtor 1
                Date    November 17, 2018
                        MM/DD /YYYY
                      If you checked line 14a, do NOT fill out or file Form 122A-2.

                      If you checked line 14b, fill out Form 122A-2 and file it with this form.




       Official Form 1 22A-1                                       Chapter 7 Statement of Your Current Monthly Income                                                        page 2
       Software Copyright (C) 2018 CiNGroup - www.cincompass.com
